Exhibit 10.1

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATEDLY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

BOJANGLES’

RESTAURANTS, INC.

     McLANE FOODSERVICE, INC. LOGO [g41169g45u36.jpg]      LOGO
[g41169g67e21.jpg]

September 9, 2015

McLane Foodservice, Inc. (“McLANE”)

Attn: General Counsel

2085 Midway Road

Carrollton, TX

Telephone: 972.364.2000

Bojangles’ Restaurants, Inc. (“COMPANY” OR “BOJANGLES’”)

Attn: General Counsel

9432 Southern Pine Blvd.

Charlotte, NC 28273

Telephone: 704.940.8610



--------------------------------------------------------------------------------

MASTER DISTRIBUTION AGREEMENT

Summary

 

Company:    Bojangles’ Restaurants, Inc.,    Approved Distributor:   

McLane Foodservice, Inc.,

      a Delaware corporation (“Bojangles”)         

a Texas corporation (“McLane”)

 

Address:

  

9432 Southern Pine Blvd.

  

Address:

  

2085 Midway Road

  

Charlotte, NC 28273

      Carrollton, TX 75006  

Attn.:

  

General Counsel

  

Attn.:

  

General Counsel

  Effective Date: September 9, 2015           

Expiration Date: March 31, 2023

 

(See Article 2.1 for Successor Terms, which may occur annually on the
anniversary date of the Expiration Date with the parties’ written consent)

        



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

ARTICLE 1

 

DEFINITIONS

     1   

1.1

 

Defined Terms

     1   

ARTICLE 2

 

TERM

     13   

2.1

 

Initial Term; Extension

     13   

ARTICLE 3

 

APPROVED DISTRIBUTOR

     13   

3.1

 

McLane as Approved Distributor

     13   

3.2

 

McLane’s Obligation to Support Company’s Growth

     14   

3.3

 

Company’s Right to Purchase Products from Other Sources

     14   

3.4

 

Inbound Freight Management

     15   

3.5

 

Fleet/Contract Carrier Services

     15   

3.6

 

McLane’s Rights as Distributor

     15   

ARTICLE 4

 

PRODUCT MATTERS

     15   

4.1

 

Use of Products and Approved Providers

     15   

4.2

 

McLane’s Obligation to Purchase Product and Maintain Product Inventory

     16   

4.3

 

Product Shortages; McLane’s Right to Substitute Comparable Products

     16   

4.4

 

Promotional Products

     17   

4.5

 

Obligation to Purchase Discontinued Products and Dead Stock Remaining in
McLane’s Inventory

     17   

4.6

 

Sales of Proprietary Products

     18   

4.7

 

Product Removal

     18   

4.8

 

Ordering and Reporting

     19   

4.9

 

Product Delivery and Inspection

     19   

4.10

 

Disclaimer of Warranty

     23   

4.11

 

Breach of Warranty Procedure

     23   

4.12

 

Survival of Warranty Disclaimer and Procedures

     23   

4.13

 

Key Performance Indicators

     23   

ARTICLE 5

 

PRICING

     24   

5.1

 

Price Determination

     24   

5.2

 

Delivery Fee Adjustments Upon Certain Triggering Events

     25   

5.3

 

Fuel Surcharge

     27   

5.4

 

No Evasion

     27   

 

-i-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

ARTICLE 6

 

PAYMENT AND OTHER OBLIGATIONS

     27   

6.1

 

Prompt Payment

     27   

6.2

 

Notification of Restaurant Changes

     28   

6.3

 

Company’s Obligation to Report Sale of Franchised Restaurants

     28   

6.4

 

PACA Claims

     28   

ARTICLE 7

 

CREDIT MATTERS

     28   

7.1

 

Credit Matters Affecting Company

     28   

7.2

 

Credit Matters Affecting Participating Franchisees

     29   

7.3

 

Certain Remedies Upon Default

     31   

7.4

 

No Accord and Satisfaction for Payments by Paper Check

     31   

ARTICLE 8

 

INSPECTION OF DISTRIBUTION FACILITIES

     32   

8.1

 

Company’s Right of Inspection

     32   

8.2

 

Independent Inspection

     32   

ARTICLE 9

 

AUDITS

     32   

9.1

 

Pricing Audit

     32   

9.2

 

Dispute

     33   

9.3

 

Resolution

     33   

ARTICLE 10

 

TRADEMARKS

     33   

10.1

 

Limited License to Trademarks

     33   

10.2

 

Treatment of Products Bearing the Trademarks

     33   

ARTICLE 11

 

CONFIDENTIALITY

     34   

11.1

 

Obligation of Non-Disclosure and Non-Use

     34   

11.2

 

Property Rights in Confidential Information

     34   

11.3

 

Exceptions

     34   

11.4

 

Insider Trading

     35   

11.5

 

Equitable Remedies

     35   

11.6

 

Survival

     35   

ARTICLE 12

 

INDEMNIFICATION; LIMITATION OF LIABILITY

     35   

12.1

 

Indemnification by Company

     35   

12.2

 

Indemnification by McLane

     36   

12.3

 

Indemnification Procedures

     36   

12.4

 

Contribution

     36   

 

-ii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

12.5

 

Limitation of Liability

     36   

12.6

 

Survival of Indemnification Obligations and Limitation of Liability

     37   

ARTICLE 13

 

INSURANCE

     37   

13.1

 

Insurance Obligations of McLane

     37   

13.2

 

Insurance Obligations of Company

     37   

ARTICLE 14

 

BREACH; TERMINATION; SUSPENSION OF PERFORMANCE

     38   

14.1

 

Termination for Either Party’s Non-Monetary Breach

     38   

14.2

 

Termination for Monetary Breach

     38   

14.3

 

Termination for Insolvency, Bankruptcy or Receivership

     38   

14.4

 

Termination for Repeated Default of KPI

     39   

14.5

 

Suspension of Performance for Company’s Breach or Repudiation

     39   

14.6

 

Termination of Participation Agreements

     40   

14.7

 

Remedies Upon Expiration or Earlier Termination

     40   

14.8

 

Obligation to Purchase Products Following Termination

     40   

14.9

 

Survival

     41   

ARTICLE 15

 

REPRESENTATIONS AND WARRANTIES

     41   

15.1

 

Representations and Warranties of McLane

     41   

15.2

 

Representations and Warranties of Company

     42   

15.3

 

Survival

     42   

ARTICLE 16

 

FORCE MAJEURE

     43   

16.1

 

Force Majeure

     43   

ARTICLE 17

 

GENERAL PROVISIONS

     43   

17.1

 

Relationship of Parties

     43   

17.2

 

Third-Party Rights

     43   

17.3

 

Survival and Benefits

     43   

17.4

 

Assignment

     43   

17.5

 

No Oral Modifications

     44   

17.6

 

Waivers

     44   

17.7

 

Continuing Obligations

     44   

17.8

 

Further Actions

     44   

17.9

 

Notices

     44   

 

-iii-



--------------------------------------------------------------------------------

TABLE OF CONTENTS

(continued)

 

17.10

 

Entire Agreement

     45   

17.11

 

Governing Law

     45   

17.12

 

Construction

     45   

17.13

 

Severability

     46   

17.14

 

Public Announcements

     46   

17.15

 

Dispute Resolution

     46   

17.16

 

Counterparts

     47   

Schedules

Schedule 1 Prices; Delivery Fees

Schedule 2 McLane Accessorial Fees

Schedule 3 Additional Fees

Schedule 4 Fuel Surcharge

Schedule 5 Payment Terms, Discounts and Surcharges

Schedule 6 System Benchmarks

Schedule 7 Delivery: Frequency, Schedule, Route & Unloading Procedures

Schedule 8 Key Performance Indicators (KPIs)

Schedule 9 Discontinued Product and Dead Stock Disposition

Schedule 10 Technology Availability and Requirements

Schedule 11 Management of Inbound Freight

Schedule 12 Insurance Requirements

Schedule 13 Quality Assurance - SOP, Standards and Guidelines

Schedule 14 Drop Trailer Cost Model

Schedule 15 McLane Receiving and Process Times

Schedule 16 Internal Transfers

 

-iv-



--------------------------------------------------------------------------------

Master Distribution Agreement

This Master Distribution Agreement (this “Agreement”) is effective as of the
Effective Date and is by and between Company and McLane.

Background

A. Company’s Affiliate owns and licenses the use of the Bojangles’ Trademarks
and System in connection with the operation of Bojangles’ Restaurants. Company’s
Affiliate grants Company the right to use and license the Trademarks. Company
and Participating Franchisees operate one or more Bojangles’ Restaurants.
Company and Participating Franchisees require food, beverage products and other
supplies to be delivered to their respective Restaurants for preparation and
resale to the public or for use in the Restaurants.

B. McLane is in the business of purchasing, warehousing, selling and delivering
food and beverage products and other supplies needed by chain restaurants.
McLane has the ability to supply and deliver the food and beverage products and
other supplies required by Company and Participating Franchisees to operate
their respective Restaurants.

C. Subject to the terms and conditions of the Agreement, Company desires to
designate McLane as an Approved Distributor for the food and beverage products
and supplies required by the Restaurants in the Territory, including any
Expanded Territory. McLane is willing to provide distribution services for food
and beverage products approved by Company to the Restaurants as described below.

D. This Agreement is intended to establish definitive and binding terms that
will govern the business relationship between McLane and Company for the
Restaurants.

Agreement

ARTICLE 1

Definitions

1.1 Defined Terms. As used in this Agreement, the capitalized terms above and
elsewhere in this Agreement have the meanings specified below:

(a) Accessorial Fees means (i) with respect to an Approved Provider or an
inbound freight carrier, the additional fees associated with shipping,
delivering or receiving Products charged by an Approved Provider or inbound
freight carrier and authorized by Company in writing; and (ii) with respect to
McLane, the additional fees for the Services identified in Schedule 2 (McLane
Accessorial Fees), as may be amended from time to time in writing by the
parties. All other fees associated with shipping, delivery or receiving of
Products by an inbound freight carrier or Approved Provider must be approved in
advance by Company in writing.

(b) Actual Freight Rate means the freight rate plus Accessorial Fees that the
Approved Provider, negotiating at arm’s length, would pay to an independent
inbound freight carrier to deliver products to McLane’s docks at its Facilities,
or if the Approved Provider employs its own transportation resources to deliver
products to McLane’s docks at its Facilities, the actual cost incurred by the
Approved Provider for such delivery plus Accessorial Fees.



--------------------------------------------------------------------------------

(c) Additional Restaurants means the Company’s projected number and locations of
the Restaurants in addition to the Restaurants operating as of the Effective
Date, as may be amended from time to time.

(d) Adjustment Factors means Average Weekly Cases Per Restaurant, Average Case
Weight, Average Case Cube, and SKU Count.

(e) Agency Billing Program means arrangements for pricing of Products between
Company and the Approved Provider of the Product (e.g. Products manufactured and
supplied by national manufacturers such as Pepsi Cola and/or other similar
beverage companies, Ecolab/Kay Chemical and/or any other similar cleaning and
sanitizing product companies) and any such other similar Products for which
Company provides written notice to McLane of Products subject to certain
pricing. In the case of Products subject to an Agency Billing Program, McLane
will be compensated for Services via Agency Payments.

(f) Agency Payment is payment for Services provided by McLane paid by the
Approved Provider participating in the Agency Billing Program.

(g) Affiliate means, with respect to any Person, any other Person directly or
indirectly Controlling, Controlled by or under common Control with such Person.

(h) Annual Review Period means that time period agreed upon by the parties
during each year of the Term within which McLane, Company or McLane and Company,
as applicable, review and assess the need for any modifications in Delivery
Fees, Territory or Expanded Territory, System Benchmarks and any other factors
related to the Products or McLane’s performance of the Services; provided that
the parties may agree to modify any or all of the following at any other time
during the Term in a writing signed by both parties or as otherwise provided in
this Agreement.

(i) Applicable Law means any and all federal, state and local laws, ordinances
and codes, together with all rules, regulations, policies and guides promulgated
thereunder and amendments thereto, applicable to McLane and Company and its
Affiliates and the Services during the Term, including, without limitation, the
Uniform Commercial Code and the FDA Food Safety Modernization Act. To the extent
that McLane performs any services in addition to or differing from the Services
or with respect to any action taken by McLane with respect to the Products not
described in the Services, Applicable Law is deemed to include any and all
federal, state and local laws, ordinances and codes applicable thereto.

(j) Approved Distributor means a distributor approved by Company to provide the
Services to the Restaurants.

(k) Approved Providers means one or more providers and suppliers of Products
approved by Company for delivery to the Approved Distributor.

 

-2-



--------------------------------------------------------------------------------

(l) Average Case Cost means the average cost of each case of Product obtained by
McLane from an Approved Provider, calculated as an average for all Restaurants,
in the aggregate, at the end of each Quarter.

(m) Average Case Cube means the average physical dimensions of each case of
Product obtained by McLane from an Approved Provider, calculated as an average
for all Restaurants, in the aggregate, at the end of each Quarter.

(n) Average Case Weight means the average weight of each case of Product
obtained by McLane from an Approved Provider, calculated as an average for all
Restaurants, in the aggregate, at the end of each Quarter.

(o) Average Per Case Cash Discount means the average Cash Discount received by
McLane on a case of Product, calculated as an average for all cases of Product
purchased by McLane for all Restaurants, in the aggregate, at the end of each
Quarter.

(p) Average Weekly Cases Per Restaurant means the average number of cases of
Product purchased by the Restaurants each week, calculated as an average for all
Restaurants, in the aggregate, at the end of each Quarter for all weeks during
the Quarter. The initial Average Weekly Cases Per Restaurant is the Baseline
Delivery Volume.

(q) Bankruptcy Code means the United States Bankruptcy Code, 11 U.S.C. §501 et
seq. (2010) as of the Effective Date.

(r) Baseline Delivery Volume is * cases of Product per Restaurant per week
(based on the initial Average Weekly Cases per Restaurant as of the Effective
Date).

(s) Blackout Window means the * designated by each Restaurant during which
McLane may not deliver Products to such Restaurant.

(t) Break Case Products means a quantity of Units of Product less than the Case
Pack Size.

(u) Case Pack Size means the standard full-case quantity of Units for each
Product designated by the applicable Approved Provider.

(v) Cash Discounts means any early payment, prompt payment, cash or similar
discounts, allowances, rebates, subsidies or concessions allowed by Approved
Providers with respect to the prompt payment of invoices by McLane (regardless
of the nomenclature used to describe such discounts, allowances, rebates,
subsidies or concessions).

(w) Cash Discounts Target means the target average of Cash Discounts generated
by McLane under this Agreement for the specified Quarter as set forth in
Schedule 1 (Prices; Delivery Fees) as may be amended from time to time in
writing by the parties.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANCE COMMISSION.

 

-3-



--------------------------------------------------------------------------------

(x) Company Indemnitees means Company, its Affiliates, and their successors and
assigns, and their respective owners (e.g. partners, shareholders, members)
officers, directors, agents, representatives, independent contractors, servants
and employees.

(y) Company Restaurants means, collectively, the Restaurants operated or owned
by Company or any of its Affiliates from time to time during the Term. A listing
of Company’s Restaurants as of the Effective Date has been provided to McLane
contemporaneously with the execution of this Agreement and may be amended by
Company from time to time in writing, to reflect any changes in the number,
location or operator of such Restaurants.

(z) Comparable Product means a Product that meets or exceeds the Product
Specifications for a Product.

(aa) Confidential Information means the Disclosing Party’s research, sourcing,
performance, sales, pricing, financial, contractual, credit information, ideas,
plans, technical data, financial forecasts, lead times, inputs and commodity
arrangements, products, product mix and allocation information, ingredient and
nutritional information, customer and marketing information and any other
concepts, information and materials originated by Disclosing Party or related to
Disclosing Party which Disclosing Party desires to protect against unrestricted
disclosure or competitive use, and which is furnished or produced pursuant to
this Agreement. Confidential Information also includes all information and data
defined as or relating to Company’s Trademarks and the System (including any
copies or versions thereof, in any form whatsoever), which may be communicated
to McLane, its Affiliates or their respective representatives or of which
McLane, its Affiliates or their respective representatives may be apprised of by
virtue of McLane’s entering into or operation under this Agreement, at any time
or in any manner, including, without limitation, the identity of and information
regarding Company’s customers, distributors, licensees and franchisees.
Disclosing Party’s Confidential Information includes any modifications or
derivatives based upon Disclosing Party’s Confidential Information and prepared
or created by Receiving Party or any of its Affiliates or at Receiving Party’s
request. All of the foregoing will be Confidential Information whether or not it
is marked “confidential.”

(bb) Consequential Damages means damages and injury that result from a party’s
negligent performance of or other breach of this Agreement including: (a) lost
profits; (b) compensation for damages to reputation and goodwill, including
costs of or resulting from delays, financing, marketing materials and media time
and space, and costs of changing, substituting or replacing the same; and
(c) other such amounts incurred in connection with the matters described herein.

(cc) Contract Manager means the person designated by Company to act as the
central point of contact for McLane.

(dd) Control (including Controlled and Controlling) means the possession,
directly or indirectly, of the power to direct or cause the direction of the
management and policies of a Person, whether through ownership of voting
securities, by contract, or otherwise.

 

-4-



--------------------------------------------------------------------------------

(ee) CPI-U means the Consumer Price Index 1982-1984 = 100 as published monthly
by the U.S. Department of Labor, Bureau of Labor Statistics on changes in the
prices paid by urban consumers for a representative basket of goods and
services. If the Bureau of Labor Statistics ceases publication of the CPI-U,
then the parties will use another similar index generally recognized in the
industry as authoritative.

(ff) Credit Standards means McLane’s credit policies and procedures, as of the
Effective Date and as may be amended by McLane from time to time upon written
notice to Company. McLane’s credit policies and procedures may take into
account, by way of example and not of limitation, the following factors as they
relate to any party (for purposes of this definition, each a Customer): (1) how
long the Customer has been in the business of operating the Restaurants;
(2) general sales trends in the restaurant industry for the quick service
segment or the Restaurants; (3) Customer’s history of remitting payment to
McLane on a timely basis; (4) Customer’s financial strength or weakness as a
whole; (5) any change in the value of any collateral securing the prompt payment
of McLane’s invoices as and when due; (6) whether Customer has a history of
remitting payment to McLane in immediately available or other good funds;
(7) the existence of any guaranty of the Customer’s obligations under this
Agreement; (8) the existence of a perfected first priority security interest in
Customer’s Product inventory, proceeds of Product inventory and/or accounts
receivable on McLane’s standard form security agreement; (9) whether any
guarantor of the Customer’s obligations under this Agreement has filed a
Petition; (10) Customer’s Tangible Net Worth; (11) whether the Customer has
regularly and promptly provided financial statements to McLane when requested;
and (12) whether the Customer has given McLane notification of Restaurant
changes, impending sales or transfers in accordance with this Agreement.

(gg) Critical Product means any Product reasonably designated by Company as
necessary to the continued operation of a Restaurant. The initial Critical
Products will be designated at the time Company designates the Products and may
be amended by Company from time to time.

(hh) Customer Service Representative means the employee designated by McLane to
support the National Account Manager in addressing Company’s issues and needs
with respect to the Services described in this Agreement. The initial Customer
Service Representative will be based in McLane’s Facility located in Charlotte,
North Carolina.

(ii) CWT means a hundredth weight in US Customary Units. “US Customary Units”
means customary and standard units of measurement such as for length, weight and
capacity.

(jj) CWT SKU means those Products for which pricing is based upon CWT, including
without limitation turkeys, bone-in chicken, bone-in dark meat, bone-in wings,
mild breaded chicken filets, Cajun breaded chicken filets, and mild grilled
chicken filets.

(kk) Cybersecurity Incident means any event that results in unauthorized access
to, or adversely affects the availability or integrity of, Confidential
Information, which could not have been prevented by reasonable administrative,
physical and technical security measures.

 

-5-



--------------------------------------------------------------------------------

(ll) Dead Stock means Products McLane has held in its inventory for at least *
consecutive days.

(mm) Delivery Fee means the delivery fee applicable to the Products as set forth
in Article 5.1(a).

(nn) Disclosing Party means a party to this Agreement that discloses
Confidential Information.

(oo) Discontinued Products means one or more Products for which Company has
withdrawn approval for use in the Restaurants, or for which a related limited
time offer, test period, or promotional period has expired or has been earlier
terminated and not renewed or offered by Company within * days thereafter.

(pp) Discount Allowances means early payment discount allowances for early
payment of McLane’s invoices as set forth in Schedule 5 (Payment Terms,
Discounts and Surcharges).

(qq) Dispute Threshold means * or such other amount agreed to in writing by
Company and McLane.

(rr) Drop Size means the volume of Unit of all Products in a single delivery to
a Restaurant.

(ss) Elastic Service Areas means those geographic areas outside of the Territory
(and beyond the designated service areas of the McLane Facilities in the
Territory ) in which the number of Restaurants operating fall below the Facility
Threshold set forth in Schedule 7 (Delivery: Frequency, Schedule, Route &
Unloading Procedures).

(tt) Electronic Ordering System means McLane’s electronic ordering and invoicing
facilities, systems and functions. As of the Effective Date, McLane’s Electronic
Ordering System is SourceLink®.

(uu) Existing Product means a Product available for purchase from McLane by
Company and Participating Franchisees for at least one full Quarter during the
Term.

(vv) Existing Product Purchasing Data means the amount of each Product purchased
by Company and Participating Franchisees during the recent past during the Term
used by McLane as a primary basis for determining the volume of each Product
that McLane will purchase.

(ww) Expanded Territory means those territories in addition to the Territory as
it existed as of the Effective Date.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-6-



--------------------------------------------------------------------------------

(xx) Expiration Date means the end of the last day of the Initial Term or any
Successor Term.

(yy) Facility means any distribution center warehouse operated by McLane.

(zz) Facility Threshold means the minimum number of Restaurants in a Target
Market that will purchase Products and obtain Services from McLane to assess
adding a new McLane Facility as a Facility designated to provide Services to
Restaurants under this Agreement, as set forth in Schedule 7 (Delivery:
Frequency, Schedule, Route & Unloading Procedure).

(aaa) Fair Freight Rate means the rate that Company provides to McLane from a
third-party logistics provider or an Approved Provider, provided that such
third-party logistics provider or Approved Provider is able to manage the Lane
at that rate FOB McLane’s Facility and at no additional expense or risk to
McLane.

(bbb) Fee Per Case Adjustment means the per case Delivery Fee adjustment applied
to an invoice based upon the applicable Company’s or Participating Franchisee’s
payment terms. The Fee Per Case Adjustment table is set forth in Schedule 5
(Payment Terms, Discounts and Surcharges).

(ccc) Force Majeure Event means an act of nature, strike, fire, flood, war,
civil unrest, embargo, strike or work stoppage, Cybersecurity Incident, or any
other cause which is beyond the reasonable control of Company or McLane and
materially and adversely prohibits the applicable party from performing under
this Agreement.

(ddd) Franchisee Restaurants means, collectively, the Restaurants operated or
owned by franchisees from time to time during the Term. A listing of Franchisee
Restaurants as of the Effective Date has been provided to McLane
contemporaneously with the execution of this Agreement and may be amended by
Company from time to time in writing, to reflect any changes in the number,
location or operator of such Restaurants.

(eee) Fuel Surcharge Adjustment Date means the date upon which the adjustment to
the Monthly Average Fuel Price will take effect, such date being the first day
following the expiration of the Period during which McLane provided written
notice of the adjustment to Company.

(fff) Initial Term means the term commencing as of the Effective Date and
expiring as of the Expiration Date.

(ggg) Insolvency Proceeding means an insolvency proceeding as defined in
Section 1.201(b)(22) of the Texas Business & Commerce Code, or any corresponding
successor provision.

(hhh) Insolvent means insolvent as defined in Section 1.201(b)(23) of the Texas
Business & Commerce Code, or any corresponding successor provision.

 

-7-



--------------------------------------------------------------------------------

(iii) Key Drop Deliveries means deliveries by McLane during any overnight hours
when no staff is present to receive deliveries at the Restaurants.

(jjj) Key Performance Indicators or KPIs means performance metrics by which
McLane’s performance of Services will be reviewed and measured as described in
Schedule 8 (Key Performance Indicators). Key Performance Indicators may be
updated by Company in connection with weekly, monthly and quarterly business
reviews conducted in accordance with 8 (Key Performance Indicators) provided
that any such update will be materially consistent with the original performance
metrics.

(kkk) Lane means all Products that move from an Approved Provider’s plant (or
other ship-point) location to a Facility.

(lll) Losses and Expenses means any damages, judgments, settlement amounts,
losses, claims, suits, actions, liabilities, costs and expenses (including, but
not limited to, reasonable attorneys’ fees and legal expenses and Consequential
Damages).

(mmm) McLane Indemnitees means McLane, its Affiliates, and their successors and
assigns, and their respective owners (e.g. partners, shareholders, members)
officers, directors, agents, representatives, independent contractors, servants
and employees.

(nnn) McLane Supplier Agreement means McLane’s agreement with the Approved
Provider, including without limitation McLane’s receiving and processing times
for delivery of Products from Approved Providers set forth in Schedule 15
(McLane Receiving and Processing Times) and requirements with respect to inbound
freight set forth in Schedule 11 (Management of Inbound Freight), Company’s
agreement with each such Approved Provider, including quality standards,
protection of Confidential Information, evidence of insurance coverage
(including renewals) and allocation of liability for the Products and Services.
The McLane Supplier Agreement and any amendments made by McLane will be
consistent with and not in conflict with this Agreement.

(ooo) McLane’s Product Cost means McLane’s actual invoice cost for the Product,
plus the Actual Freight Rate and McLane’s Accessorial Fees, if any.

(ppp) National Account Manager means an employee designated by McLane to act as
the central point of contact for Company with the authority to bind McLane and
coordinate the Services described in the Agreement.

(qqq) New Products means a Product that currently is available and has been made
available for purchase from McLane by Company and Participating Franchisees for
less than one Quarter during the Term.

(rrr) New Store Startup Delivery Procedure means the procedure by which Company
will obtain its first order of Products for each Company Restaurant from McLane
and McLane will commence providing Services to each Company Restaurant.

(sss) Non-Traditional Venue means those Restaurants operated in sports stadiums,
airports, commercial spaces with attics or other features uncommon in
restaurants and

 

-8-



--------------------------------------------------------------------------------

other venues with unique layouts or service requirements. The initial list of
Non-Traditional Venues will be provided to McLane by Company prior to
commencement of the first phase of the Transition Plan and may be amended by
Company from time to time.

(ttt) Non-Traditional Venue and Special Event Procedures means the procedures by
which McLane will provide and Company will receive Services with respect to
Products purchased by Company or its designee for use in Non-Traditional Venues
or in connection with Special Events.

(uuu) Notice of Dispute means notice by Company regarding disputes concerning
amounts invoiced by McLane or amounts audited by Company, which disputes will be
submitted for resolution by senior executives of McLane and Company
respectively.

(vvv) PACA means the Perishable Agricultural Commodities Act of 1930, as
amended, 7 U.S.C. §§ 499a-499t.

(www) Parent Company means Bojangles’, Inc. Company is a wholly-owned subsidiary
of Bojangles’, Inc.

(xxx) Participating Franchisee means an existing Bojangles’ Restaurants
franchisee who has executed a Participation Agreement that has not expired or
been earlier terminated.

(yyy) Participating Franchisee Restaurants means, collectively, the Restaurants
operated or owned by Participating Franchisees from time to time during the
Term. A listing of Participating Franchisee Restaurants will be provided to
McLane prior to commencement of the first phase of the Transition Plan and may
be amended by Company from time to time in writing, to reflect any changes in
the number, location or operator of such Restaurants.

(zzz) Participation Agreement means an agreement validly executed by an existing
Bojangles’ franchisee electing to purchase and receive Services from McLane
pursuant to Company’s Product Purchasing Terms and Conditions.

(aaaa) Payment Terms means the payment terms applicable to purchases by the
Company or any Participating Franchisees as described in the applicable McLane’s
invoices, including, without limitation, the time within and the manner in which
invoices to McLane will be paid.

(bbbb) Period means a calendar month during the Term.

(cccc) Period Average Fuel Price has the meaning set forth in Schedule 4 (Fuel
Surcharge).

(dddd) Person means an individual, corporation, partnership, trust, estate,
unincorporated organization, association, or other legal entity.

(eeee) Petition means a petition for relief, whether voluntary or involuntary,
under the Bankruptcy Code.

 

-9-



--------------------------------------------------------------------------------

(ffff) Pricing Manager means the individual designated by McLane to receive
notifications from Approved Providers and Company regarding modification of the
price of any Product.

(gggg) Products means the food products (including without limitation dairy
products and fresh and frozen protein products), canned and dry goods, soft
drink syrup products, paper and disposable products, small wares, training
materials, uniforms, janitorial supplies (including without limitation cleaning
chemicals) and other non-food products requiring frequent replacement approved
by Company for purchase by the Restaurants. Company will provide a list of its
initial approved Products and such list may be amended at any time by Company
upon written notice to McLane; provided that the total number of Products will
not exceed the SKU Count agreed upon by the parties.

(hhhh) Product Specifications means any document, instruction or other guidance
issued by Company and provided to McLane indicating particular qualities,
standards, characteristics, criteria or specifications of a particular Product
and may include a Product description, component ingredient requirements or
prohibitions, shelf life, processing steps, process control points, finished
Product analysis, finished Product evaluation process, labeling and packaging
requirements, and shipping, handling and distribution requirements for the end
Product or any component ingredient.

(iiii) Promotional Product means those Products approved by Company on a limited
time basis as determined by Company in connection with Company’s marketing,
advertising or promotional campaigns.

(jjjj) Proprietary Product means those Products that are labeled with Company’s
Trademarks or otherwise designated in writing by Company as proprietary.

(kkkk) Quarter means a calendar quarter during the Term (e.g. first quarter =
January, February and March; second quarter = April, May and June; third quarter
= July, August and September; fourth quarter = October, November and December).

(llll) Reasonable Efforts means, with respect to a given obligation and taking
all circumstances into consideration, all efforts reasonably required to
diligently perform that obligation as expeditiously as possible.

(mmmm) Receiving Party means a party to this Agreement that receives
Confidential Information from the Disclosing Party.

(nnnn) Redistribution Services means those internal cross-dock services provided
by McLane using McLane’s technology and resources to achieve efficiencies in
McLane’s Product Cost by reducing the distance by which Company’s Approved
Provider’s must transport Products to McLane’s Facilities, as set forth in
Schedule 16 (Internal Transfers).

(oooo) Regular Deliveries means all deliveries of Products by McLane to the
Restaurants other than Key Drop Deliveries.

 

-10-



--------------------------------------------------------------------------------

(pppp) Removal means a recall, market withdrawal, stock recovery, quarantine,
segregation or similar action whether or not physical return of the Product to
McLane or Approved Provider is involved.

(qqqq) Reports means the daily, weekly, monthly, quarterly and annual reporting
provided by McLane regarding delivery schedules, inventory of Product, orders of
Products, pricing and costs and such other reports as may be requested by
Company from time to time.

(rrrr) Restaurant Count means the total number of Restaurants, operated by
Company and Participating Franchisees, that are subject to this Agreement as of
the last day of the applicable Quarter.

(ssss) Restaurants means all Bojangles’ restaurants operated by Company,
Participating Franchisees, or any of their respective Affiliates, from time to
time, during the Term.

(tttt) Schedules means those Schedules attached to this Agreement and
incorporated herein by reference, as such Schedules may be updated from time to
time in accordance with the terms of the Schedule or failing such, in a writing
signed by both parties.

(uuuu) Service Area means the geographic area surrounding a Facility and within
which such Facility provides the Services to the Restaurants within each such
Facility’s natural service area.

(vvvv) Services means all of the services to be provided by McLane pursuant to
this Agreement including but not limited to the purchasing, loading, unloading,
storage, handling, monitoring, accounting, reporting, transportation, delivery,
distribution and related services described herein and in the Statement of Work
described in Exhibit A, including the Schedules incorporated in therein.

(wwww) Shortage means McLane’s short-term inability, for any reason, to supply
any Product in any or all of the Territory or any Expanded Territory.

(xxxx) SKU means a stock keeping unit and is a number or string of characters
that uniquely identify a Product.

(yyyy) SKU Count means the number of SKUs.

(zzzz) Small Wares means certain non-food Products, including uniforms, kids’
meal kits and training supplies.

(aaaaa) Special Delivery means a non-routed delivery to a Restaurant requesting
such Special Delivery service.

(bbbbb) Special Events means new Restaurant openings, NASCAR and other
automobile racing events, and such other events outside the scope of the
day-to-day operation of the Restaurants.

 

-11-



--------------------------------------------------------------------------------

(ccccc) Special Products means the CWT SKUs, Variable Weight Products and Small
Wares described in Schedule 1 (Prices; Delivery Fees).

(ddddd) Standards means Company’s standards applicable to the Products and
Services (including in the Statement of Work) and in any written guidance,
procedures or instructions as such may be amended from time to time by mutual
agreement between the parties and provided by Company to McLane from time to
time.

(eeeee) Statement of Work means the documents that describe and define the
Services including but not limited to work activities, specific deliverables and
precise timelines for each Service that McLane will satisfy in the performance
of such Services, as more specifically described in Exhibit A and each of the
supporting Schedules, attached to this Agreement.

(fffff) Successor Term means extension of a three-year period commencing as of
the Expiration Date of the Initial Term.

(ggggg) System means Company’s Products system for developing and operating the
Restaurants, including but not limited to packaging, equipment, designs, décor
and store configuration, Product Specifications, quality standards, techniques,
methods, procedures, operational standards, recipes, formulae, business
information, financial statements, customer information, distributor
information, contract terms, inputs, confidential information, trade secrets,
trade practices, forecasts, inventions, concepts, developments, improvements,
discoveries, compilations and any derivations and modifications thereof used by
the Restaurants or under which the Restaurants operate. The System is identified
by the Company’s Trademarks.

(hhhhh) System Benchmarks means the benchmark measurements for the Adjustment
Factors that determine if and when the Delivery Fee will be adjusted as set
forth on Schedule 6 (System Benchmarks).

(iiiii) System Weighted Average means the method for calculating the Unit cost
of a Product by multiplying, on a per Facility basis, the total number of Units
of such Product Company reasonably expects the Restaurants to purchase from such
Facility during the following Period, by Company’s reasonable estimate of the
total McLane’s Product Cost for such quantities at that Facility during the same
Period, and then averaging the results from all Facilities. Company will
calculate and provide to McLane the System Weighted Average for each Product.
Company may calculate the System Weighted Average for any Product and provide an
updated System Weighted Average to McLane at any time, provided that any such
cost changes will be implemented on the timeframes described in Article 5.1(d).

(jjjjj) Tangible Net Worth means total assets less (1) intangible assets
(including, without limitation, goodwill, patents and copyrights, capitalized
start-up expenses and deferred financing costs) and (2) total liabilities.

(kkkkk) Target Markets means those markets in the Expanded Territory designated
by Company from time to time where Company expects to develop and operate
Restaurants and in which McLane will explore development of Facilities to
support such Restaurants in the Expanded Territory. The Target Markets as of the
Effective Date are set forth in Schedule 7 (Delivery: Frequency, Schedule,
Route & Unloading Procedures).

 

-12-



--------------------------------------------------------------------------------

(lllll) Term means the Initial Term, together with any Successor Term or
extensions thereof.

(mmmmm) Territory means the geographic area encompassing all Service Areas that
provide Services to the Restaurants as of the Effective Date, as illustrated and
described in the materials provided to Company by McLane contemporaneously with
this Agreement.

(nnnnn) Trademarks means any Bojangles’ trademark, service mark, trade name,
logo, tag line, trade dress or other indicia of origin owned or controlled by
Company’s Affiliate, as such may be amended or modified from time to time.

(ooooo) Transition Plan means the detailed plan developed by McLane and Company
by which McLane will commence providing the Services to Company Restaurants and
Participating Franchisee Restaurants and the timeline associated therewith.

(ppppp) Variable Weight Product means those Products for which pricing is
dependent upon its weight or other measurement, including without limitation
fresh and frozen chicken Products.

(qqqqq) Unit means a single saleable unit of a Product.

ARTICLE 2

Term

2.1 Initial Term; Successor Term. The Initial Term will commence upon the
Effective Date and subject to earlier termination of this Agreement, will expire
on the Expiration Date. Upon Company’s and McLane’s consent in writing, at least
six months prior to the expiration of the Initial Term and subject to earlier
termination in accordance with this Agreement, the Initial Term may be extended
for one Successor Term.

ARTICLE 3

Approved Distributor

3.1 McLane as Approved Distributor. As of the Effective Date, McLane is
appointed an Approved Distributor. Accordingly, McLane will provide the Services
in the Territory during the Term in accordance with the Agreement, Statement of
Work (including all Schedules attached thereto) and other materials provided to
McLane by Company or to Company by McLane contemporaneously with this Agreement
or shortly thereafter (including the initial list of Products, New Products,
Promotional Products, Company Restaurants, existing Franchisee Restaurants and
Participating Franchisee Restaurants; Territory, Service Area and Facility
descriptions and maps; Reports requirements; Transition Plan; New Start Up
Delivery Procedure and Non-Traditional Venue and Special Event Procedures)
unless this Agreement is earlier terminated in accordance with Article 14.
Beginning on the Effective Date, McLane and Company will commence transition of
the performance of the Services from Company’s existing

 

-13-



--------------------------------------------------------------------------------

approved distributor including but not limited to testing Services related to
the distribution of fresh chicken to Restaurants in accordance with the
Transition Plan. In accordance with this Agreement, Company will purchase
Products from McLane and Company will use Reasonable Efforts to cause each of
its Affiliate’s franchisees to enter into a Participation Agreement with McLane
(thereby becoming a Participating Franchisee) for the purchase of the Products.
McLane will continuously supply and deliver the Products to the Company
Restaurants and Participating Franchisee Restaurants in accordance with the
terms of this Agreement, including, but not limited to, in accordance with the
Standards. McLane will supply and deliver the Proprietary Products only to
Company’s Restaurants and Participating Franchisee Restaurants. McLane and
Company will follow the New Store Startup Delivery Procedure, as may be amended
by the parties in writing from time to time, in connection with the development
and opening of each new Company Restaurant for which McLane will provide
Services.

3.2 McLane’s Obligation to Support Company’s Growth. Company maintains an
aggressive Restaurant development plan, including the Additional Restaurants.
McLane will, provide Services to any Additional Restaurants including but not
limited to adding and maintaining Facilities by mutual agreement of the parties
that are capable of providing Services to Additional Restaurants in the
Territory, Target Markets and Elastic Service Areas. Company will provide to
McLane each Quarter the locations of the Additional Restaurants to assist McLane
in planning for and providing such Services. To the extent there is any increase
in the Delivery Fees or Accessorial Fees or other costs incurred by McLane in
connection with providing the Services in the Expanded Territory (e.g. based on
Drop Size, distance between Additional Restaurant and the Facility that will
provide Services to such Additional Restaurant, and proximity of the Additional
Restaurant to the other Restaurants within the applicable Facility’s Service
Area), such increased Delivery Fees, Accessorial Fees and costs will be
materially consistent with the Delivery Fees and Accessorial Fees imposed under
this Agreement as of the Effective Date and supported by reasonable written
evidence of such increase of McLane’s costs, and taking into account McLane’s
relative cost saving based upon increased volume and truck routes and other cost
mitigating factors that may offset an increase in cost of service.

3.3 Company’s Right to Purchase Products from Other Sources. If during the Term,
McLane does not purchase or deliver any of the Products to the Restaurants
because (a) an Approved Provider is unable to provide such Product to McLane,
for any reason; (b) McLane or an Approved Provider fails to provide any Product
as a result of a Force Majeure; or (c) McLane is subject to an uncured notice of
default by Company under this Agreement, then Company and Participating
Franchisees may purchase and receive delivery of such Product from another
provider or source. If the Product thereafter becomes available for delivery by
the Approved Provider and McLane notifies Company and Participating Franchisees
that the Product is available, Company will resume purchasing and will use
Reasonable Efforts to cause Participating Franchisees to resume purchasing such
Product from McLane; provided that in all cases, Company and Participating
Franchisees may continue to obtain such Product from any alternative supplier if
such Product is subject to any pending or outstanding purchase order by Company
or any Participating Franchisee. If McLane cures any event of default to which
the notice of default pertains to the satisfaction of Company, Company will
resume purchasing Product from McLane and use Reasonable Efforts to cause
Participating Franchisees to resume purchasing from McLane, subject to any
pending or outstanding orders with alternative providers.

 

-14-



--------------------------------------------------------------------------------

3.4 Inbound Freight Management. All Products purchased by McLane will be subject
to the inbound freight management procedures set forth in Schedule 11
(Management of Inbound Freight).

3.5 Fleet/Contract Carrier Services. McLane will perform all Regular Deliveries
and Key Drop Deliveries using equipment and personnel under its direct control.
McLane will be responsible for all such equipment, whether owned, leased or
rented; and for all such personnel, whether employees, leased or temporary. To
the extent McLane may use subcontractors or independent carriers, such use will
be restricted to the inbound freight services described in Schedule 11
(Management of Inbound Freight) and in Article 3.4 above, and special deliveries
as described in Article 4.9(d). McLane will be responsible for selecting such
subcontractors or independent carriers and negotiating all rates and charges
with them, and for the payment of such subcontractor or independent carriers;
and in no event will Company be liable for any such payment nor will any such
subcontractor or independent carrier have any payment recourse to Company. In
all such cases, McLane will only select and/or use carriers which (a) are
licensed and maintain the licenses and certifications required by Applicable Law
to properly perform any of McLane’s Services, and (b) have and maintain no less
than the minimum insurance required by Applicable Law. At all times during
performance of inbound freight services, all McLane-employed drivers will meet
McLane’s minimum driver qualifications In its contracts with subcontractors and
independent carriers, McLane will require that such subcontractors’ and
independent contractors’ drivers meet the minimum driver qualifications required
by Applicable Law. With respect to the performance of subcontractors or
independent carriers and their drivers and any rates or charges negotiated with
such subcontractors and independent carriers, McLane’s indemnity, defense and
hold harmless provisions in Article 12.2 will apply in full for the benefit of
Company.

3.6 McLane’s Rights as Distributor. McLane’s designation as an Approved
Distributor will not prohibit McLane from providing services similar to the
Services to any restaurant operated by any Person other than Company or
Participating Franchisees, including any Person that may be a competitor of the
Restaurants. Notwithstanding the foregoing, McLane is prohibited from providing
services (including the purchase, sale and distribution) of the Proprietary
Products to any restaurant other than the Restaurants.

ARTICLE 4

Product Matters

4.1 Use of Products and Approved Providers. The initial list of Products to be
obtained by McLane for the Restaurants will be provided by Company to McLane
before the first phase of the Transition Plan. Company will maintain Approved
Providers for manufacture and production of the Products. McLane may at its
option enter into a McLane Supplier Agreement with certain of Company’s Approved
Providers. To the extent McLane provides instructions to any Approved Provider,
either in lieu of or in addition to entering into a McLane Supplier Agreement,
such instructions will be materially consistent with this Agreement. McLane will
provide written notice to Company prior to modifying the form of the McLane

 

-15-



--------------------------------------------------------------------------------

Supplier Agreement. McLane will set up new Approved Suppliers in its system
within seven days of Company’s written notice to McLane of such Approved
Provider and will add New Products to the list of Products currently purchased
from existing Approved Providers within three days of Company’s written notice
to McLane of such New Products. To facilitate the foregoing, upon Company’s
reasonable request, McLane will provide Company with an executed copy of McLane
Supplier Agreement or any other agreement it enters into with Company’s Approved
Providers in connection with the Products or Services. McLane will promptly
notify Company of any Approved Provider that does not meet McLane’s requirements
for suppliers. If Company suspends its approval of any Product for use in the
Restaurants or terminates any agreement with its Approved Providers, it will
provide McLane prompt notice of such termination and will have the obligations
set forth in Article 4.5 with respect to disposition of Discontinued Products
and Dead Stock.

4.2 McLane’s Obligation to Purchase Product and Maintain Product Inventory.
McLane will purchase Products from Company’s Approved Providers in amounts
consistent with Company’s Existing Product Purchasing Data; provided that McLane
will not be required to purchase more than a three week supply of any Product
for each Facility unless otherwise agreed by Company and McLane in writing.
Notwithstanding the foregoing, McLane will not be obligated to maintain Products
in inventory in aggregate in excess of 14 days based on the most recent DII
Average. DII Average means the “days in inventory” average, calculated by
dividing the total on-hand inventory values at the end of a Period by the
quotient of McLane’s Product Cost for the Products sold for that Period by the
number of days in the applicable Period.

4.3 Product Shortages; McLane’s Right to Substitute Comparable Products.

(a) Notice of Shortages. McLane will promptly notify Company and Participating
Franchisees of any actual or anticipated Shortage. The notice will describe the
reason for such Shortage, the expected duration of the Shortage, and describe in
reasonable detail McLane’s plan for remedying the Shortage and anticipated
delivery date of the Products for the affected Restaurants. No Shortage
resulting solely from an Approved Provider’s failure or inability to timely make
available the Products to McLane, will affect McLane’s Key Performance Indicator
measurements or serve as grounds for Company to declare McLane in default and
seek termination of this Agreement pursuant to Article 14.

(b) Substitution of Comparable Products. During any Shortage of any Product,
subject to Article 4.3, McLane may propose a Comparable Product. McLane will
notify Company of the proposed Comparable Product and request Company’s approval
of the use of a Comparable Product for a specific time period, which will not be
unreasonably withheld as long as such Comparable Product materially complies
with the Product Specifications applicable to Product. McLane’s notice will
include the anticipated price and specifications of the Comparable Product. If
the Shortage is due to McLane’s failure to order and purchase Product or
otherwise obtain and maintain quantities of Product in accordance with the
Existing Product Purchasing Data and this Agreement, McLane will absorb any
increases in the price paid and any other costs incurred for the Comparable
Product. With respect to New Products and Promotional Products, Company or
Participating Franchisee, as applicable, will bear the increased price for the
Comparable Product and any allocation costs incurred under Article 4.3(c) below;
provided that such Comparable Product will only be used for such time as
necessary to address the Shortage and McLane will use Reasonable Efforts to
avoid the reoccurrence of such Shortage of New Products and Promotional
Products.

 

-16-



--------------------------------------------------------------------------------

(c) Allocation of Product During Shortages. During any Shortage, Company may
direct McLane to allocate sales of the Product affected by the Shortage among
the Restaurants as Company sees fit. Company will communicate allocation
decisions as needed to applicable Participating Franchisees and Restaurants. If
the Shortage is due to McLane’s failure to order or obtain Product quantities in
accordance with the Existing Product Purchasing Data and this Agreement, then
McLane will absorb any increased costs in allocating sales of Product among the
Restaurants. Otherwise, Company or Participating Franchisee, as applicable, will
bear the reasonably incurred costs associated with Company’s direction to
allocate Product among Restaurants.

4.4 Promotional Products. McLane will provide the Services with respect to the
Products designated by Company as Promotional Products and will comply with any
reasonable instructions for such Promotional Products; provided, that if any
such instructions reasonably create a need for McLane to obtain storage space
from a third party, Company will pay reasonable freight costs and outside
storage costs (as well as a reasonable administrative charge) to McLane for
storage services not described in the Statement of Work, subject to Company’s
consent in writing to such costs.

4.5 Obligation to Purchase Discontinued Products and Dead Stock Remaining in
McLane’s Inventory.

(a) Discontinued Products. Company will provide written notice to McLane of its
designation of a Product as a Discontinued Product, including Discontinued
Product associated with Company’s termination of any limited time offer, test
period, or promotional period for a Promotional Product, upon which notice
McLane promptly will use Reasonable Efforts to cancel all pending orders and
return to Approved Provider all existing inventory of such Discontinued Product.
If within 60 days following Company’s written notice of a Discontinued Product,
and assuming Company has not provided instructions for selling or otherwise
disposing of such Discontinued Product (in addition to McLane’s obligation to
return existing inventory to the Approved Provider as described above), Company
will purchase all of McLane’s remaining inventory of such Discontinued Product
in accordance with the terms of Schedule 9 (Discontinued Product and Dead Stock
Disposition). If neither Company nor Approved Provider takes possession of the
Discontinued Product, then McLane may invoice Company for such Discontinued
Products and Company will, within 30 days after receipt of such invoice, pay
McLane for such Discontinued Products in accordance with the terms of Schedule 9
(Discontinued Products and Dead Stock Disposition) and the reasonable freight
costs to ship such Products to the destination designated by Company, or if
applicable, McLane’s reasonable costs of disposing of such Discontinued Products
(supported by reasonable written evidence including receipts and related
documentation). Company is not responsible for any orders of Discontinued
Products by McLane following the date of Company’s written notice of a
Discontinued Product.

(b) Dead Stock. For each Period, McLane will provide Company with a list of all
Dead Stock on a Facility-by-Facility basis, including a description of the
Products, the Cost

 

-17-



--------------------------------------------------------------------------------

thereof, and the quantity remaining in McLane’s inventory. Company will, at its
sole option, either: (1) return the Dead Stock, at Company’s expense, to the
Approved Provider for a credit; (2) designate specific Restaurants to purchase
and use the Dead Stock; or (3) provide other disposal instructions, with payment
arrangements to be agreed upon in writing by Company and McLane, which may
include the continued storage by McLane of such Products for an agreed-upon fee
and/or payment of the Cost for such Products over time through an allocated
increase in the Delivery Fee charged on other Products for an agreed upon period
of time. If such Product is not sold or otherwise disposed of in accordance with
clauses (1) through (3) of this Article 4.5(b) within * days following Company’s
receipt of the list of Dead Stock by McLane and the Dead Stock has not been
designated as such as a result of McLane’s material breach of this Agreement,
McLane may invoice Company for all of the Dead Stock on the list that has not
been previously disposed of and Company will, within * days after receipt of
such invoice, pay McLane for such Products in accordance with the terms of
Schedule 9 (Discontinued Products and Dead Stock Disposition) and the reasonable
freight costs to ship such Products to the destination designated by Company, or
if applicable, McLane’s reasonable costs of disposing of such Products
(supported by reasonable written evidence including receipts and related
documentation).

Company’s obligations under Article 4.5 will be in addition to, and will not
alter or otherwise affect, Company’s obligations under Article 14.8 with respect
to Company’s obligation to purchase existing inventory following expiration or
termination of this Agreement.

4.6 Sales of Proprietary Products. McLane will not sell Proprietary Products to
any Person, except as authorized by Company pursuant to this Agreement.

4.7 Product Removal.

(a) McLane’s Obligation to Comply with Company’s Decision. In the event of any
Removal for any reason, McLane will use its Reasonable Efforts to comply with
Company’s procedures for Removal then in effect; provided, however, that, if
there is any material conflict between Applicable Law and Company’s Removal
procedures, Applicable Law will prevail. Company and McLane will provide the
other with its respective Removal protocol on or before the Effective Date.

(b) McLane to Bear Costs of Removal. McLane will bear all costs of Removal to
the extent Removal is a result of McLane’s (1) alteration or modification of any
Product or packaging of such Product it purchases from the Approved Provider and
delivers to a Restaurant; (2) failure to comply with the Standards with respect
to the Services; (3) failure to comply with Applicable Law; or (4) its gross
negligence or intentional misconduct. Otherwise, Company will promptly reimburse
McLane for its reasonable expenses (documented in writing and promptly provided
to Company) incurred in connection with the Removal. If McLane fails to comply
with a Removal initiated by Company, Company may take such action, at its sole
option, as it deems necessary to cause Removal of the affected Product. McLane
will reimburse Company for Company’s reasonable expenses incurred in connection
with the Removal to the extent that such expenses exceed the expenses that
Company would have incurred had McLane complied with Company’s instructions for
Removal.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATEDLY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-18-



--------------------------------------------------------------------------------

4.8 Ordering and Reporting.

(a) Electronic Ordering and Communication Facilities.

(i) Company will place orders and will use Reasonable Efforts to cause
Participating Franchisees to place orders, at least three days before the date
on which delivery is requested. Company and Participating Franchisees will use
McLane’s Electronic Ordering System to place orders with and receive invoices
from McLane in accordance with McLane’s ordering instructions. McLane’s
personnel will provide ordering support to Company and Participating Franchisees
via McLane’s Electronic Ordering System and telephone. McLane will be entitled
to assess a per case surcharge for any orders submitted by telephone in
accordance with Schedule 3 (Additional Fees). If any Restaurant fails to timely
submit an order in connection with such Restaurant’s regularly scheduled
delivery, McLane will use Reasonable Efforts to contact the Restaurant via
Electronic Ordering System and telephone (up to three attempts) and if
unsuccessful in reaching the Restaurant, the Restaurant will be deemed to have
placed the order for Products placed the previous week.

(ii) Company will use its Reasonable Efforts to receive and process electronic
data transmissions from McLane, including, but not limited to, price change
updates under Article 5.1(d), new item setup data and vendor change data.

(b) Reporting. McLane will provide Company reports and other relevant data in
the form, at the times and in the manner specified by Company in its Reports
requirements.

(c) Software Integration. Company is using supply chain management software
which McLane will integrate with its Electronic Ordering System in accordance
with the requirements set forth in Schedule 10 (Technology Availability and
Requirements) and upgrade or modify such Electronic Ordering System as
recommended by the manufacturer or licensor; provided that to the extent McLane
must upgrade or modify its Electronic Ordering System solely to integrate with
Company’s supply chain management software, the parties will agree reasonably
allocate among Company and Participating Franchisees the costs associated with
such upgrade or modification, if any.

4.9 Product Delivery and Inspection.

(a) Delivery Frequency and Windows. McLane will deliver Product to each
Restaurant on the schedule and frequency designated for the Restaurants by
Company. Company and each Participating Franchisee will: (1) place that number
of orders for Product on a weekly basis corresponding to the number of
deliveries Company or Participating Franchisee, as applicable, elects to
receive; and (2) be available for deliveries by McLane in accordance with the
delivery schedule for the Company Restaurants and Participating Franchisee
Restaurants. McLane will not deliver Product during any Restaurant’s designated
Blackout Window. Company or Participating Franchisee, as applicable, may amend
its designated Blackout Window for its Restaurant no more than once per calendar
year upon written notice to McLane and during McLane’s semi-annual review of
delivery schedules and routes. McLane will notify Company and Participating
Franchisees in advance of any such review in accordance with the reroute
procedures set forth in Schedule 7 (Delivery: Frequency, Schedule, Route &
Unloading Procedures). Any amendments to the designated Blackout Window for the
Restaurants will take effect during the first full Period following McLane’s
semi-annual reroute.

 

-19-



--------------------------------------------------------------------------------

(b) Unloading Procedures. McLane will unload Products at the Restaurants in
accordance with the unloading procedures set forth in Schedule 7 (Delivery:
Frequency, Schedule, Route & Unloading Procedures). McLane is solely liable for
the actions of its personnel in connection with the delivery of Products and
performance of any other Services while on any Restaurant’s premises, subject to
the gross negligence or willful misconduct of Company or Participating
Franchisee, as applicable, as owner of such Restaurant.

(c) Use of Distribution Facilities; Routing of Deliveries. McLane may deliver
Products to any Restaurant from any approved Facility. McLane may make
reasonable changes in its routing procedures in accordance with the route change
notice procedures set forth in Schedule 7 (Delivery: Frequency, Schedule,
Route & Unloading Procedures).

(d) Special Deliveries; Critical Products. Upon request of any Restaurant,
McLane will perform Special Delivery services for the requesting Restaurant
subject to payment of either (i) the actual cost incurred by McLane, if McLane
uses a third-party carrier or courier to perform the Special Delivery, or (ii) a
fee reasonably determined by McLane but not to exceed the Special Delivery
charge described in Schedule 1 (Prices; Delivery Fees), if McLane performs the
delivery using its own fleet. Notwithstanding the foregoing, if a Critical
Product is correctly ordered and confirmed by Company or Participating
Franchisee but not delivered to any Restaurant due to the fault of McLane, for
any reason, then McLane will arrange for delivery of such Critical Product to
Company or Participating Franchisee at no charge in accordance with the
procedures set forth in Schedule 7 (Delivery: Frequency, Schedule, Route &
Unloading Procedures). McLane will use Reasonable Efforts to complete Special
Delivery services of Products, including Critical Products, within 10-24 hours
after receiving the request for such Special Delivery services from Company or
Participating Franchisee.

(e) Non-Traditional Venues; Special Events. Services performed for
Non-Traditional Venues or in connection with any Special Event will be performed
in accordance with the Non-Traditional Venue and Special Event Procedures.
Within 30 days following the commencement of the first phase of the Transition
Plan, McLane will, at McLane’s expense, deliver three refrigerated delivery
trailers bearing custom vehicle wrap designed or approved by Company to the
Facility(s) designated by Company for use at Restaurants and special events
within the Service Areas of the Facilities. For any Special Event, Company may
elect to use such custom-wrapped refrigerated delivery trailer as additional
storage of Products at the site of such Special Event or at a Restaurant upon
the terms and conditions (including fees) set forth in Schedule 14 (Drop Trailer
Cost Model); provided that if Company requests that McLane to relocate any such
trailer to a Service Area for a different Facility, then Company will bear the
costs of such relocation. If McLane does not have available a trailer bearing
custom vehicle wrap, then Company may request that McLane provide a trailer
(wrapped or plain) under the terms set forth in Schedule 14 (Drop Trailer Cost
Model) and Company will pay the rental fees and costs identified therein. At
least 30 days prior to each anniversary of the Effective Date, Company will
share with McLane its projected schedule of Special Events for the following
year, provided that any such projected schedule is for McLane’s planning
purposes only and will be subject to modification by Company at any time.

 

-20-



--------------------------------------------------------------------------------

(f) Product Examination, Acceptance and Rejection for Regular Deliveries. With
respect to Regular Deliveries, an employee must be available at each Restaurant
to supervise inspection and acceptance of delivery. The Restaurant employee must
have the authority to inspect and accept delivery of the Products and sign
McLane’s invoice or packing slip. Upon such employee’s signature on McLane’s
invoice or packing slip and subject to rejection of all or any portion of the
delivery, Company or Participating Franchisee, as applicable, will be deemed to
have accepted the delivery of the Products ordered. Rejection of Products that
are delivered in Regular Deliveries may be rejected as follows: (1) at the time
of delivery and prior to acceptance of the delivery as described above, a
Restaurant employee may reject all or any portion of the Products by describing
in writing the Products rejected and the basis for rejection on the packing slip
or through other means of communication acceptable to Company or Participating
Franchisee and McLane; and (2) such rejection must be promptly, as practically
possible, be communicated to McLane.

(g) Product Examination, Acceptance and Rejection for Key Drop Deliveries. With
respect to Key Drop Deliveries, unloading and delivery of the Products will
occur in accordance with the unloading procedures described in Schedule 7
(Delivery: Frequency, Schedule, Route & Unloading Procedures). To reject all or
any portion of Key Drop Delivery Products, the employee must: (1) note the
rejection of all or any portion of the Products by describing the Products
rejected and the basis for rejection on the packing slip or through other means
acceptable to Company or Participating Franchisee and McLane; and (2) such
written rejection must be communicated to McLane the following day by 11:00 a.m.
local time for the affected Restaurant.

(h) Procedures Following Rejection. Arrangements for return of Products to
McLane will be made through McLane’s ordering department. McLane will use its
Reasonable Efforts to promptly pick up the affected Products but at least by the
second delivery following Company’s or Participating Franchisee’s notice to
McLane that the Product is rejected. Until such time the Products will be
properly maintained and stored. McLane will promptly issue a receipt to Company
or Participating Franchisee, as applicable, for any rejected Products picked up.

(i) Remedy for Rejected Products. McLane will credit Company or Participating
Franchisee’s subsequent invoices, as applicable, for the rejected Products
within seven days after receiving notice of rejection; and the applicable
Facility will promptly, but in any event within seven days after receiving
notice of rejection, provide Company or Participating Franchisee, as applicable,
with an electronic copy of the credit memo evidencing such rejection. If a
Product is returned to McLane by Company or a Participating Franchisee for
(i) failure to meet the Product Specifications attributable to the applicable
Approved Provider; or (ii) concealed damage or compression damage (e.g. Approved
Provider failed to package the Product such that it was capable of sustaining
normal handling during the distribution process), and McLane issues a credit for
such returned Product, then McLane will be entitled to a corresponding credit
from the Approved Provider of the returned Product upon written notice to such
Approved Provider with copy to Company. If the Approved Provider does not issue
a corresponding credit to McLane, McLane will have the right to set off the
amount of such credit against any amounts owed to such Approved Provider upon
Company’s written approval to McLane for such set off and provided Company’s
agreement with such Approved Provider

 

-21-



--------------------------------------------------------------------------------

permits set off of credits against amounts owed to Approved Provider (or Company
and Approved Provider otherwise have agreed that such set off of credits is
permitted). To the extent there is no arrangement with the Approved Provider
permitting McLane to set off credits against amounts owed to the Approved
Provider, Company will be responsible to McLane for an amount equivalent to such
credit.

(j) Title and Risk of Loss. With respect to Regular Deliveries, title to
Products will pass upon acceptance of the Products by Company or the
Participating Franchisee, as applicable, subject to the procedures for Product
examination and rejection set forth in this Article 4.9. With respect to Key
Drop Deliveries, title to Products will pass at the time the Products are
delivered to the applicable Restaurant, unless the Products are rejected in
accordance with the procedures set forth in this Article 4.9.

(k) Restocking Fee. For any Product that is not eligible for return and a credit
under Article 4.9(f) through Article 4.9(i), any return of Product in good
condition (e.g. “in good condition” in accordance with industry standard and
capable of being distributed to another Restaurant) will be subject to payment
of the restocking fee set forth in Schedule 3 (Additional Fees). Refrigerated
and frozen items are not eligible for return under this Article 4.9(k), and
McLane will not be obligated to accept the return of any refrigerated or frozen
item that does not have sufficient shelf life as determined by labeling or
regulation remaining to allow for restocking and resale to other customers.

(l) Express Warranties. McLane represents, covenants and warrants with respect
to the Products and its Services: (a) any modification or alteration of Products
by McLane, including packaging and the rendering of Services in connection with
such Products, will not cause any material defect in the Product or failure to
conform to the Product Specifications; (b) all Products will be maintained in
safe, merchantable conditions and in compliance with Applicable Law and in
accordance with the Standards set forth in Schedule 13 (Quality Assurance - SOP,
Standards and Guidelines); (c) any modification or alteration of the Products,
including packaging and the rendering of the Services in connection with such
Products, will not cause any Products to become materially adulterated or
misbranded within the meaning of the Federal Food, Drug, and Cosmetic Act and
its accompanying regulations, including but not limited to the Food Allergen
Labeling and Consumer Protection Act of 2004 and any regulations issued or
amendments thereof; (d) the Products will be transported in full compliance with
Applicable Law, including, without limitation, those relating to the sanitary
and safe transportation of food; and (e) all Products will be delivered free
from any security interest or other claim, lien or encumbrance of any kind
whatsoever. Each of the foregoing representations, covenants and warranties set
forth above will survive for at least as long as the shelf life of each Product
described in the shelf-life matrix set forth in the Product Specifications.
McLane is additionally deemed to represent, covenant and warrant that:
(i) McLane will develop and maintain corrective and preventive action plans,
recall policies and quality and HACCP procedures and practices acceptable to
Company, and will provide Company with a copy of such procedures and policies
applicable to the Products prior to fulfillment of any purchase order along with
such other information concerning quality assurance as Company may request from
time to time; (ii) McLane has good title to any of the Products purchased, sold
and delivered to Company or Participating Franchisees under this Agreement, and
will have at all times the right to transfer title of the Products to Company or
Participating Franchisees, as applicable, subject to

 

-22-



--------------------------------------------------------------------------------

the terms of this Agreement; and (iii) McLane will maintain the Products
available for purchase by Company and Participating Franchisees pursuant to this
Agreement in the same condition as when acquired by McLane from the Approved
Provider, including in the original packaging. If McLane repackages any Products
or makes any other modification, the repackaging and any other modification must
be done at McLane’s cost and is subject to this Article 4.9 (l).

4.10 DISCLAIMER OF WARRANTY. EXCEPT FOR THE EXPRESS WARRANTIES SET FORTH
IN ARTICLE 4.9(l), ALL PRODUCTS ARE SOLD “AS IS,” “WHERE IS,” “WITH ALL FAULTS,”
AND McLANE HEREBY DISCLAIMS ANY AND ALL OTHER WARRANTIES, INCLUDING, BUT NOT
LIMITED TO, THE IMPLIED WARRANTY OF MERCHANTABILITY AND THE IMPLIED WARRANTY OF
FITNESS FOR A PARTICULAR PURPOSE.

4.11 Breach of Warranty Procedure. If Company or any Participating Franchisee
believes that any of the express warranties set forth in Article 4.9(l) have
been breached, Company or such Participating Franchisee, as applicable, will
notify McLane in writing of such breach within 30 days of McLane’s delivery of
the affected Products, describing the nature of the defects and permitting
McLane the opportunity to examine the affected Products as soon as practically
possible.

4.12 Survival of Warranty Disclaimer and Procedures. The provisions of Articles
4.11 through 4.13 will survive the expiration, earlier termination or permitted
assignment of this Agreement.

4.13 Internal Transfers. To the extent Company elects to receive from McLane
Redistribution Services, such Redistribution Services will be provided by McLane
in accordance with Schedule 16 (Internal Transfers) and pursuant to a separate
agreement executed by McLane and Company.

4.14 Contract Manager, National Account Manager and Customer Service
Representative; Key Performance Indicators. McLane’s National Account Manager
will be responsible for overseeing McLane’s performance under this Agreement,
including providing regular status updates and other support requested by
Company throughout the Term. McLane’s Customer Service Representative will
support the National Account Manager and will address any Restaurant-level
problems and concerns. McLane may change the National Account Manager or
Customer Service Representative at any time, and from time to time, at its sole
option upon written notice to Company and without further amendment to this
Agreement; provided McLane will ensure that any such change will be conducted in
such a way as to effect a smooth transition with minimal disruption to the
Services that Company and the Participating Franchisees receive from the
National Account Manager and Customer Service Representative. Company will
designate the initial Contract Manager; provided that Company may change the
Contract Manager at any time, and from time to time, at its sole option upon
notice to McLane and without further amendment to this Agreement.

4.15 Key Performance Indicators. Company will measure McLane’s performance of
the Services in accordance with the procedures set forth on Schedule 8 (Key
Performance Indicators (KPIs)). McLane acknowledges that the KPIs are a
reasonable minimum standard by which to measure McLane’s performance of the
Services.

 

-23-



--------------------------------------------------------------------------------

ARTICLE 5

Pricing

5.1 Price Determination.

(a) Basic Price Calculation. The prices applicable to each Product (other than
soft drink Products and chemicals, Special Products and Break Case Products)
will be the McLane’s Product Cost plus the applicable Delivery Fee as set forth
on Schedule 1 (Prices; Delivery Fees), provided that Company may identify its
top * SKUs for which the base price will be calculated using the System Weighted
Average. Each Period, for each System Weighted Average priced Product received
and sold to the Restaurants in the preceding Period, McLane will calculate the
variance between the System Weighted Average price at which the Product was sold
to the Restaurant and McLane’s Product Cost. McLane will then multiply the
resulting variance by the total quantity of the Product received and sold to all
Restaurants during the given Period. The sum of all such variances for each
Product will then be divided by McLane’s estimate of the quantity of that
Product it reasonably expects to sell to the Restaurants during the following
Period, and the quotient will be added (or, if negative, subtracted) from the
applicable price (whether based on System Weighted Average or McLane’s Product
Cost) to be charged for that Product for the following Period. Company may amend
its top * SKUs each Period by providing written notice to McLane at least ten
day prior to the expiration of the Period and any price changes for such top *
SKUs will become effective during the following Period. The prices to be paid
for soft drink Products and chemicals, Special Products and Break Case Products
are set forth on Schedule 1 (Prices; Delivery Fees), plus the applicable
Delivery Fee.

(b) Pass-Through of Manufacturers’ Rebates. McLane will pass through the benefit
of all manufacturers’ rebates, discounts, promotions and other benefits relating
to the Products to Company, except for (1) any Cash Discounts, and
(2) allowances that are only available to McLane and are intended for offsetting
costs of performing warehousing, distribution and reporting functions on behalf
of the Approved Provider.

(c) Agency Billing Programs. McLane acknowledges that certain Products are
subject to an Agency Billing Program. McLane will provide Services for Products
which are subject to an Agency Billing Program in accordance with the following
conditions:

(i) McLane must become and remain an Approved Distributor of Products subject to
an Agency Billing Program, provided that McLane will not be required to do so if
any material additional expense is required for McLane to obtain approval or
remain approved to be an Approved Distributor of such Products;

(ii) McLane will sell such Products to the Restaurants at the cost which Company
has established with the Approved Provider.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-24-



--------------------------------------------------------------------------------

(iii) McLane will receive Agency Payments directly from the Approved Provider as
compensation for the Services hereunder. Except as set forth in Article
5.1(c)(iv), McLane’s Delivery Fee under this Agreement will not apply to
Products that are subject to an Agency Billing Program.

(iv) If an Approved Provider causes or allows a change in McLane’s Agency
Billing Payments through a change in the per-case amounts paid by the Approved
Provider, the Case Pack Size maintained by the Approved Provider, or otherwise,
McLane may impose (or adjust, as applicable) the Delivery Fee by an amount which
would fully offset such payment adjustment by the Approved Provider.

(d) Price Changes. Company will provide written notice of price changes imposed
by the Approved Providers to McLane’s Pricing Manager no later than the 15th day
of the month. Such price changes will take effect for shipments made or orders
placed on the first day of the following month and will be reflected in McLane’s
invoices for Products shipped to Company or its Participating Franchisees, as
applicable, on or after the first day of the following month. If Company gives
McLane notice of a price change after the 20th day of a Period but before the
end of a Period, such price change will take effect no later than one week after
the first day of the immediately following such Period. For Products that change
prices on a weekly basis (such Products will be agreed to in writing by McLane
and Company), Company will provide written notice of price changes imposed by
the Approved Providers to McLane’s Pricing Manager by the deadline set forth in
Schedule 1 (Prices; Delivery Fees) and such price change will become effective
at each Facility by the following Monday.

(e) Schedule 1 (Prices; Delivery Fees) sets forth certain special delivery fees
and additional charges that are in addition to the applicable Delivery Fee.

5.2 Delivery Fee Adjustments Upon Certain Triggering Events.

(a) Annual Delivery Fee Adjustments. The Delivery Fee will be adjusted annually
according to the Delivery Fee adjustment schedule set forth in Schedule 1
(Prices; Delivery Fees).

(b) Delivery Fee Adjustment for Changes Related to Cash Discounts. If the
Average Per Case Cash Discounts (rounded to the nearest whole penny) generated
by McLane under this Agreement for any Quarter are less than the Cash Discounts
Target set forth in Schedule 1 (Prices; Delivery Fees), the Delivery Fee will be
adjusted by the difference in the Average Per Case Cash Discounts for such
Quarter and the Cash Discount Target. Any such adjustment will become effective
on the first Monday of the Period immediately following the Period in which the
expiration of the applicable Quarter occurs and will remain in effect until
further adjustment, if required, in accordance with this Article 5.2(b). McLane
will be entitled to adjust the Cash Discounts Target on each anniversary of the
Effective Date in accordance with a change in the CPI-U from the prior year.

(c) Upon Changes in Volume of Cases of Product per Delivery. The parties will
review during the Annual Review Period the average number of cases of Product
delivered per Restaurant each week (including deliveries of fresh chicken
Products) and will adjust Delivery Fees in accordance with Schedule 1 (Prices;
Delivery Fees) to account for any increase or decrease in volume of cases of
Product per delivery.

 

-25-



--------------------------------------------------------------------------------

(d) Upon Change in Case Pack Size. In the event of any change in the pack size
(e.g., the number of Units of Product within a case or other shipping unit, or
the volume of Product within each Unit within a case or other shipping unit) of
any Products by Approved Provider, McLane may adjust the Delivery Fee of such
Product to account for any increase in pack size for such Product.

(e) Upon Changes in Company’s Information Technology. If Company adopts any
ordering, payment, data processing, inventory management or related information
technology systems for general use in the Restaurants that would require McLane
to incur any capital expenditure or development costs to upgrade or modify its
Electronic Ordering System to interface with such technology systems in the
Restaurants, senior management of Company and McLane will promptly negotiate, in
good faith, an adjustment to the Delivery Fee that would equitably reimburse
McLane for the expenses McLane would incur in connection with creating an
interface to and interconnection with such information technology systems,
offset by any reductions in McLane’s general and administrative expenses
expected to be realized as a result of the implementation of such systems.
Company will afford McLane a reasonable period of time in which to adapt to,
interface to or interconnect with any such information technology system prior
to Company’s final implementation of the system.

(f) Upon Adjustments in Taxes, Duties, Fees or Governmental Assessments. With
the exception of sales tax applicable to certain Products, McLane currently does
not adjust the Delivery Fee for any tax, duty, fee or other assessment upon the
Products, Services or Facilities and equipment therein. If during the Term any
governmental authority having jurisdiction over McLane, Company or any
Participating Franchisee takes action to levy, increase or reduce any tax, duty,
fee or other assessment upon any Products, the Services, or the Facilities and
equipment, McLane may, in its reasonable discretion and upon prior written
notice to Company, (1) implement an adjustment to the Delivery Fee that
accurately reflects McLane’s increased or decreased cost of continuing to sell
Products and provide Services or (2) pass through such tax, duty, fee or
assessment directly to Company or its Participating Franchisees, as applicable,
on McLane’s invoices. McLane will collect from Company or the Participating
Franchisees, as applicable, and remit to the appropriate taxing or other
governmental authority all taxes, duties, fees and assessments which are
Company’s or the Participating Franchisees’ legal responsibility with respect to
the purchase of Products and the delivery of Services. This Article 5.2(f) does
not apply to increases or decreases in fuel taxes, which will be addressed in
Article 5.3, and further does not apply to any income taxes assessed on revenue
received by McLane for its performance of the Services under this Agreement.

(g) Upon Increase in the CPI-U in Excess of *. Upon each anniversary of the
Effective Date, the parties will review the increase in CPI-U from the prior
year, if any, and to the extent there is an increase in CPI-U of more than *
then the parties Delivery Fee will be adjusted as set forth in Schedule 1
(Prices; Delivery Fees).

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-26-



--------------------------------------------------------------------------------

(h) Upon Changes in System Benchmarks.

(i) The System Benchmarks will be reviewed annually for the Adjustment Factors
set forth in Section 4(d) of Schedule 1 (Prices; Delivery Fees). So long as each
of the Adjustment Factors remains within the System Benchmarks, the Delivery Fee
will remain the same, subject only to further adjustment pursuant to other
provisions of this Article 5.2.

(ii) In the event that an Adjustment Factor varies from the applicable System
Benchmark set forth in Schedule 6, the Delivery Fee will be adjusted in
accordance with Section 4(d) of Schedule 1 (Prices; Delivery Fees). McLane will
promptly notify Company and its Participating Franchisees of any such
adjustment. Any such adjustment will become effective on the first Monday of the
Period immediately following the Period in which the expiration of the
applicable Annual Review Period occurs. This Article 5.2(h) will not apply to
Average Weekly Cases Per Restaurant, variations in which are subject to Article
5.2(c).

(i) Prior to Expiration of Agreement. Beginning 270 days prior to the Expiration
Date of the Initial Term or any Successor Term and continuing thereafter for a
period of 90 days, if requested by either McLane or Company, senior executives
of McLane and Company will meet and negotiate in good faith to effect an
equitable adjustment to the Delivery Fee.

5.3 Fuel Surcharge. In addition to the Delivery Fee, Company and Participating
Franchisees will pay McLane a fuel surcharge (or McLane will provide Company and
Participating Franchisees a credit against the Delivery Fee, as applicable) if
the Period Average Fuel Price falls outside of the range for which there is no
fuel surcharge or requires a credit pursuant to the chart set forth on Schedule
4 (Fuel Surcharge). The amount of such fuel surcharge or credit will be adjusted
each Period based on the chart set forth on Schedule 4 (Fuel Surcharge) to
reflect increases or decreases in the Period Average Fuel Price.

5.4 No Evasion. Neither Company, any Participating Franchisee, McLane nor any of
their respective Affiliates will take any action, the purpose of which is to
subvert or evade the provisions of this Article 5.

ARTICLE 6

Payment and Other Obligations

6.1 Prompt Payment. McLane will invoice Company and each Participating
Franchisee on a daily basis for Products sold and delivered and Services
performed by McLane under this Agreement by electronic transmission of an
invoice to Company or applicable Participating Franchisee. McLane’s invoice will
reflect Product sales and deliveries provided to all Company Restaurants and to
all Restaurants operated by each Participating Franchisee, in the aggregate, and
will be delivered to the Company and each Participating Franchisee by 11:59 p.m.
Central Time each day. The Payment Terms for each invoice submitted to Company
are set forth in Schedule 1 (Prices; Delivery Fees). The Payment Terms for
Participating Franchisees will be established in accordance with Article 7.2.
All payments made by Company or any Participating Franchisee to McLane will be
made pursuant to the Payment Terms by ACH debit (McLane

 

-27-



--------------------------------------------------------------------------------

pull) or by wire transfer of immediately available funds to a bank account
designated by McLane. Discount Allowances will apply as set forth on Schedule 5
(Payment Terms, Discounts and Surcharges). Upon any failure by Company or a
Participating Franchisee to pay McLane’s invoices in accordance with this
Article 6.1, McLane will have the rights and remedies set forth in Articles 7
and 14, in addition to any other remedies in law or equity.

6.2 Notification of Restaurant Changes. Company will give McLane no less than 30
days’ prior written notice if Company or an Affiliate or a Participating
Franchisee opens a Restaurant or closes a Restaurant. During the 30-day notice
period preceding closure of any Restaurant, McLane may take any reasonable
action it deems necessary to collect any invoices associated with such
Restaurant.

6.3 Company’s Obligation to Report Sale of Franchised Restaurants. Company will
provide McLane with written notice of any sale or transfer of substantially all
of the assets of a Restaurant operated by a Participating Franchisee at least
seven days prior to the date of such transfer. McLane will treat such
information as Confidential Information in accordance with Article 11. Prior to
any such sale or transfer, McLane may take any reasonable action it deems
necessary to collect any invoices associated with such Restaurant, including,
without limitation: (a) shortening the Payment Terms applicable to the selling
Participating Franchisee; (b) reaching agreement satisfactory to McLane that any
outstanding McLane invoices will be paid contemporaneously with the closing of
the sale; or (c) reaching an agreement satisfactory to McLane that McLane will
be paid after closing by an agreed upon date. If one of the arrangements
described in the preceding clauses (a), (b) or (c) cannot be made prior to the
closing of the sale or transfer, McLane may cease to provide Services to the
Participating Franchisee proposing such sale or transfer, and such action by
McLane will be without liability of any kind to Company or any Participating
Franchisee.

6.4 PACA Claims. McLane will request information from time to time from Company
and Participating Franchisees, with respect to Products, to comply with PACA.
Company will and will use Reasonable Efforts to cause Participating Franchisees
to disclose such information in response to McLane’s request provided that such
information is solely for the purposes of PACA compliance. To the extent such
information is deemed Confidential Information by Company, the parties will
comply with Article 11 with respect to such Confidential Information.

ARTICLE 7

Credit Matters

7.1 Credit Matters Affecting Company.

(a) Credit Evaluation of Company. In addition to (and not in lieu of) its rights
under Article 7.1(b) and 7.1(c) and Article 14, McLane may evaluate the
creditworthiness of Company and assign different Payment Terms to Company in
McLane’s reasonable discretion at any of the following times:

(i) upon Company’s repeated failure to timely pay in full any amount owed to
McLane in material compliance with the Payment Terms to which Company is
subject;

 

-28-



--------------------------------------------------------------------------------

(ii) if at any time Company’s Tangible Net Worth is less than $0;

(iii) upon Company (A) becoming Insolvent or subject to any Insolvency
Proceeding, (B) having a Petition filed by or against it, or (C) filing any
proceedings for liquidation or dissolution or having a receiver, trustee,
custodian or conservator appointed for all or part of its assets; or

(iv) if at any time Company materially fails to meet the Credit Standards.

McLane will provide the credit terms applicable to the Company and its
Participating Franchisees as of the Effective Date and provide written notice to
Company and its Participating Franchisees of any change in the Payment Terms
applicable to Company and its Participating Franchisees. Company and its
Participating Franchisees may receive a Fee Per Case Adjustment based upon the
payment terms assigned to Company or such Participating Franchisee.
Notwithstanding the foregoing, neither Company’s Affiliates nor any of Company
Indemnitees will be required to provide a guaranty of any payment obligations
for any Restaurant.

(b) Effect of Company’s Failure to Pay Invoices. In addition to (and not in lieu
of) McLane’s right to assign different Payment Terms pursuant to Article 7.1(a)
as follows, for the events described in Article 7.1 (a):

(i) Company will lose the benefit of any Discount Allowance during the period in
which any material unpaid amounts remain past due; and

(ii) McLane will have the right to take any other legally permitted actions that
McLane, in its reasonable discretion, determines are necessary or appropriate to
collect payment from Company or to avoid incurring any future risk of
nonpayment, including, without limitation, the right of suspending performance
pursuant to Article 14.5(a). This right is not in derogation of McLane’s
termination rights set forth in Article 14.2.

(c) Insolvency of Company. If Company becomes Insolvent or subject to any
Insolvency Proceedings, McLane may, without liability to Company (in addition to
any other remedies McLane may have under this Agreement): (1) refuse to deliver
any Products, except for those Products that Company has already paid for in
cash to McLane in advance of delivery by wire transfer of immediately available
funds (including immediate payment for Products previously delivered under this
Agreement); (2) as to Products already put in the possession of a carrier or
other bailee, stop delivery of such Products by notifying such carrier or bailee
not to deliver them, in which case the carrier or bailee will hold the Products
at McLane’s direction; (3) as to any Products McLane delivered to Company while
Company was Insolvent or subject to any Insolvency Proceedings, reclaim such
Products at the reasonable expense of Company; or (4) take any other reasonable
action it deems necessary to minimize its credit risk on future Product
shipments to Company’s Restaurants and to collect any outstanding amount due
from Company to McLane.

7.2 Credit Matters Affecting Participating Franchisees. The following Credit
Standards and information concerning McLane’s rights and remedies will be
provided in writing to any of Company’s Participating Franchisees seeking
qualification to receive Services from

 

-29-



--------------------------------------------------------------------------------

McLane. Neither Company nor any other Company Indemnitee will guaranty or assume
any payment obligations of any Participating Franchisee or any other third party
to McLane, including without limitation the payment obligations of any
Participating Franchisee, and McLane’s only recourse for non-payment is against
such Participating Franchisee or other third party at McLane’s expense.

(a) Payment Terms - Participating Franchisees Satisfying Credit Standards. A
Participating Franchisee who satisfies, and continues to satisfy, the Credit
Standards may elect to pay McLane under * day Payment Terms. McLane will afford
Company’s Participating Franchisees the benefit of the applicable Discount
Allowances set forth in Schedule 5 (Payment Terms, Discounts and Surcharges)
(provided, however, that Company’s Participating Franchisees will not have the
benefit of the enhanced Discount Allowances associated with payments made under
stricter Payment Terms during any period in which any of Participating
Franchisee’s previous invoices from McLane remain outstanding or past due).

(b) Payment Terms - Participating Franchisees Failing to Satisfy Credit
Standards. If at any time during the Term a Participating Franchisee fails to
satisfy the Credit Standards, including, without limitation, if a Participating
Franchisee’s Tangible Net Worth is less than $0, McLane may, as a condition of
continuing to perform the Services for the benefit of such Participating
Franchisee, reasonably impose Payment Terms of McLane’s choice on such
Participating Franchisee. McLane will provide written notice to Company and the
affected Participating Franchisee of any change in Payment Terms.

(c) Effect of Participating Franchisee’s Failure to Pay Invoices. If any
Participating Franchisee fails to timely pay in full any amount owed to McLane
in accordance with the material requirements of Article 7.2 and the Payment
Terms to which such Participating Franchisee is subject:

(i) such Participating Franchisee will lose the benefit of any Discount
Allowance during the period in which any such material unpaid amounts remain
past due; and

(ii) McLane will have the right to take any legally permitted actions that
McLane, in its reasonable discretion, determines are necessary or appropriate to
collect payment from such Participating Franchisee or to avoid incurring any
future risk of nonpayment, including, without limitation, the right of
suspending performance pursuant to Article 14.5(b), provided that McLane may not
take any action against Company to collect payment owed by such Participating
Franchisee. This right is not in derogation of McLane’s termination rights set
forth in Article 14.2.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-30-



--------------------------------------------------------------------------------

(d) Insolvency of a Participating Franchisee. If a Participating Franchisee or
any guarantor of a Participating Franchisee’s obligations under this Agreement
becomes Insolvent or subject to any Insolvency Proceedings, McLane may (in
addition to any other remedies McLane may have under this Agreement): (1) refuse
to deliver any Products except for cash paid to McLane by wire transfer in
advance of the time of delivery, including payment for Products previously
delivered under this Agreement; (2) as to Products already put in the possession
of a carrier or other bailee, stop delivery of such Products by notifying such
carrier or bailee not to deliver such Products, in which case the carrier or
bailee will hold the Products at McLane’s direction; (3) as to any Products
McLane delivered to such Participating Franchisee while such Participating
Franchisee was Insolvent or subject to any Insolvency Proceedings, reclaim such
Products at the expense of such Participating Franchisee; or (4) take any other
reasonable action it deems necessary to minimize its credit risk on future
Product shipments to Participating Franchisee’s Restaurants and to collect any
outstanding amount due from such Participating Franchisee to McLane.

7.3 Certain Remedies Upon Default. If Company repeatedly fails to pay any amount
owed for any Products, including the Delivery Fee and any other charges (such as
a fuel surcharge) due under this Agreement, in full prior to the applicable due
dates, McLane may charge a late fee equal to 1.5% of the unpaid balance. For any
balances that remain unpaid 30 days after the due date, interest thereafter will
accrue on such unpaid balance at the rate of 18% per annum (or the maximum rate
permitted by Applicable Law, if lower) until paid in full. If Company does not
pay any invoice issued by McLane (because such invoice is disputed or
otherwise), and McLane initiates and prevails on a claim to collect the amounts
owed under such invoice, McLane will be entitled to recover its reasonable costs
and attorneys’ fees associated with such claim. Alternatively, if Company timely
pays any disputed amount for Products included on an invoice issued by McLane
and such disputed amount subsequently is resolved in favor of Company, then
McLane will reimburse Company such disputed amount plus 5% per annum interest or
the highest interest rate allowable under Applicable Law, whichever is lower.
The foregoing will also apply to Participating Franchisees.

7.4 No Accord and Satisfaction for Payments by Paper Check. If Company makes any
payment due to McLane under this Agreement by paper check or similar means, no
statement on the paper check or in any collateral writing submitted to McLane
with such paper check, alone or when coupled with McLane’s deposit, retention
and/or endorsement of such paper check, will be effective as an accord and
satisfaction with respect to Company’s monetary obligations to McLane under this
Agreement. McLane’s endorsement or deposit of such paper check will be with
reservation of all rights, regardless of whether such reservation is stated at
the time of such endorsement or deposit. The foregoing will also apply to
Company’s Participating Franchisees and McLane will provide the foregoing
information in writing to the Participating Franchisees.

7.5 Financial Statements. So long as Parent Company publicly files its financial
statements with the Securities and Exchange Commission, this Article 7.5 will
not apply to Company. If Parent Company becomes private or if its financial
statements are otherwise not publicly available, then Company will provide
(a) quarterly financial statements to McLane within 30 days after the end of
each of its fiscal quarters and (b) annual audited financial statements within
60 days after the end of each of its fiscal years. If Company fails to do so, it

 

-31-



--------------------------------------------------------------------------------

will have a period of five days after its receipt of notice of such default to
cure such default by providing the applicable financial statement to McLane. If
Company does not cure the default within the five-day cure period, McLane will,
notwithstanding anything in this Agreement to the contrary and in addition to
any other remedies available to McLane under this Agreement, have the right in
McLane’s reasonable discretion to reduce the Payment Terms applicable to
Company.

ARTICLE 8

Inspection of Distribution Facilities

8.1 Company’s Right of Inspection. Company will have the right to enter and
inspect Facilities at any time, including, but not limited to, reviewing and
copying all records stored and available at the Facilities related to Product
quality, Facility quality or other quality assurance matters. If McLane has
insufficient personnel at the Facility during such inspection to allow Company
to review and copy such records or if the requested records are unavailable at
the Facility or relate to aspects of the Services other than quality assurance
matters, then McLane will within 24 hours of such inspection arrange for
additional personnel at the Facility (or wherever the records are maintained)
and produce the records to facilitate Company’s review and copying of such
records.

8.2 Independent Inspection. Subject to Article 8.1, McLane will arrange to have
an independent plant inspection firm inspect annually each of the Facilities and
McLane’s performance of the Services for ensuring the safety, security and
sanitation of the Products at such Facilities. McLane will instruct and
authorize the inspection firm to release a copy of its inspection report
directly to Company contemporaneously with its delivery to McLane.

ARTICLE 9

Audits

9.1 Pricing Audit. During the Initial Term and any Successor Term, and in
addition to Company’s right of inspection under Article 8.1, Company will have
the right, at its own expense, no more than once during any twelve-month period,
upon giving 30 days’ written notice to McLane, to examine McLane’s books and
records with respect to the Services provided to Company and Participating
Franchisees as are reasonably necessary to verify the proper calculation of the
payments due to McLane by Company under this Agreement during the prior 12-month
period. The scope of the audit will be limited to * Products designated by
Company. Company will be entitled to employ, at its own expense, an independent
auditor to assist it in connection with such audit. All audits will take place
electronically or at McLane’s Carrollton, Texas corporate offices during regular
business hours.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.

 

-32-



--------------------------------------------------------------------------------

9.2 Dispute. McLane and Company will work together in good faith to resolve any
discrepancy between the amounts invoiced by McLane to Company and Company’s
audit. If a conflict cannot be resolved or if the amount involved exceeds the
Dispute Threshold, then Company or McLane may give the Notice of Dispute which
will specify in detail the nature of any disagreements so asserted. All matters
specified in any Notice of Dispute will be submitted for resolution by senior
executives of McLane and Company.

9.3 Resolution. Within 30 days of the parties’ agreeing that the amounts paid by
Company to McLane with respect to the period for which books and records were
examined pursuant to Article 9.1 either exceeded or were less than the payments
actually due to McLane, McLane will pay the amount of the excess to Company, or
Company will pay the amount of the deficiency to McLane, as the case may be.
Failing any resolution or payment under this Article 9.3, any claim or dispute
will be determined in accordance with Article 17.

ARTICLE 10

Trademarks

10.1 Limited License to Trademarks. During the Term and subject to any change to
the Trademarks approved by Company or its Affiliate, Company grants to McLane a
limited, royalty-free license solely to use and affix the Trademarks to any
Product packaging as required to perform the Services in accordance with this
Agreement. McLane acknowledges that Company’s Affiliate is the exclusive owner
of the Trademarks.

10.2 Treatment of Products Bearing the Trademarks. If Company or any
Participating Franchisee fails to comply with Articles 4.5 and 14.8 to purchase
Products remaining in McLane’s inventory, McLane may sell Products bearing the
Trademarks to Persons other than Company or Participating Franchisees; provided
that, if the sale is to be made to a Person not licensed to use the Trademarks,
McLane will first remove the Trademarks from the packaging thereof or repackage
the Products, subject to Company or Participating Franchisee, as applicable,
bearing the reasonable costs of removing the Trademarks or repackaging the
Products.

 

-33-



--------------------------------------------------------------------------------

ARTICLE 11

Confidentiality

11.1 Obligation of Non-Disclosure and Non-Use. Confidential Information must not
be disclosed by the Receiving Party, except that Confidential Information may be
disclosed by a Receiving Party to its officers, employees, consultants,
attorneys, accountants and agent; provided that (a) such disclosure will be
limited to only those Persons having a bona fide need to know such Confidential
Information in order for the Receiving Party to perform its obligations under
this Agreement, and (b) Confidential Information will not be disclosed by the
Receiving Party to any individual who is not subject to a confidentiality and
non-disclosure agreement with respect to such Confidential Information
consistent with the obligations undertaken by the Receiving Party under this
Agreement. Confidential Information may be provided in writing, orally,
electronically or by any other means. The Receiving Party will be liable for any
breach of this Article 11.1 by any Persons to whom it discloses Confidential
Information. Neither party will use the other’s Confidential Information except
as permitted by this Agreement. Each party agrees to take the same measures to
protect the confidentiality of the other party’s Confidential Information as it
does for its own Confidential Information, but in no event less than reasonable
care.

11.2 Property Rights in Confidential Information. Confidential Information will
remain the sole and exclusive property of the Disclosing Party. Upon expiration
or earlier termination of this Agreement or at any time upon request by the
Disclosing Party, the Receiving Party will promptly return the Confidential
Information to the Disclosing Party, or with the Disclosing Party’s written
permission destroy and certify in writing the destruction of, all Confidential
Information it has received from the Receiving Party, including, but not limited
to, all notes and reports which may have been made regarding the Confidential
Information and all copies thereof in any form.

11.3 Exceptions. The obligations of Article 11.1 will not apply to Confidential
Information:

(a) the disclosure of which is required by Applicable Law or the order of any
court, tribunal or other governmental authority of competent jurisdiction,
provided that the Receiving Party notifies the Disclosing Party in writing prior
to such disclosure and gives the Disclosing Party a reasonable opportunity to
evaluate the applicable legal disclosure requirements and to defend against such
order. The Receiving Party will take all reasonable steps in any such disclosure
to protect the confidentiality of all such information so disclosed, including
by seeking a protective order in the case of a court order or other governmental
or administrative decree. The Disclosing Party will pay the out-of-pocket
expenses reasonably incurred by the Receiving Party in taking such steps. Any
such disclosure by the Receiving Party will in no way be deemed to change, alter
or diminish the confidential and proprietary status of such Confidential
Information;

(b) that at the time of disclosure is in the public domain;

(c) that, after disclosure, becomes part of the public domain by publication or
otherwise, except by the Receiving Party’s breach of this Agreement;

 

-34-



--------------------------------------------------------------------------------

(d) that the Receiving Party can establish by reasonable documentary proof was
in its possession at the time of disclosure by the Disclosing Party; or

(e) that the Receiving Party receives from a third party lawfully in possession
thereof without breach of this Agreement by the Receiving Party.

In addition, the terms of this Agreement will be deemed confidential unless
disclosure is required by Parent Company or its Affiliate, pursuant to
Applicable Law, including without limitation Sections 13 and 15(d) of The
Securities Exchange Act of 1934 (the “Act”) requiring disclosure of entry into a
“material definitive agreement” (as that term is defined in the Act) and filing
of such material definitive agreement with Parent Company’s 8-K report.

11.4 Insider Trading. McLane will advise any Persons who are informed as to the
matters that are the subject of this Agreement, including, without limitation,
any of Company’s or Parent Company’s Confidential Information, that U.S.
securities laws prohibit any Person who has received from an issuer, such as
Parent Company, material, non-public information concerning matters like those
that are the subject of this Agreement from purchasing or selling securities of
that issuer on the basis of the information or from communicating the
information to any other Person under circumstances in which it is reasonably
foreseeable that such Person is likely to purchase or sell securities on the
basis of that information.

11.5 Equitable Remedies. The parties agree and acknowledge that any breach of
the obligations of this Article 11 would cause the Disclosing Party irreparable
harm for which there may be no adequate remedy at law. Accordingly, the
Disclosing Party will be entitled to seek injunctive or other equitable relief
to remedy any threatened or actual breach of this Article 11 by the Receiving
Party without the necessity of proving actual damages. The Receiving Party
agrees to pay any reasonable expenses, including attorneys’ fees, incurred in
obtaining injunctive relief (in addition to any other relief to which the
Receiving Party may be entitled).

11.6 Survival. The expiration or earlier termination of this Agreement will not
affect a Receiving Party’s obligations with respect to Confidential Information
disclosed prior to the effective date of expiration or earlier termination of
this Agreement, which will survive for a period of five years after the
effective date of such expiration or earlier termination, as applicable.

ARTICLE 12

Indemnification; Limitation of Liability

12.1 Indemnification by Company. Company covenants, warrants and represents that
it is solely responsible for the quality of the Products and their fitness for
human consumption from and after acceptance of the Products by Company from
McLane (for clarification purposes only, as between Company and an Approved
Provider, Approved Provider is required to accept such responsibility to
Company), except to the extent McLane modifies or otherwise changes the Products
or packaging of the Products and such modification or change causes any harm
after such acceptance. Subject to the foregoing, Company will defend, fully
indemnify and hold harmless the McLane Indemnitees from any Losses and Expenses
with respect to a third party claim arising out of or related to (a) the use,
possession, handling, distribution, marketing,

 

-35-



--------------------------------------------------------------------------------

preparation or sale of any of the Products after acceptance of such Products by
Company to the extent such Losses and Expenses were caused, in whole or in part,
by Company’s actions or omissions; (b) claims asserted by any third party
purporting to have a proprietary interest in the Trademarks; (c) actions or
omissions committed by McLane at the express written direction of Company;
and/or (d) Company’s breach of any of its material obligations under this
Agreement.

12.2 Indemnification by McLane. McLane covenants, warrants and represents that
it is solely responsible for the performance of the Services and the Products
while such Products are in its possession. McLane will defend, indemnify and
hold harmless Company Indemnitees and each of the Participating Franchisees and
their respective directors, officers, employees, agents, representatives,
successors and assigns from any Losses and Expenses with respect to a third
party claim arising out of or related to (a) any defect in any of the Products
sold by McLane to the extent the defect came into existence while McLane had
possession of the Products or such defect resulted by reason of McLane’s actions
or omissions including, but limited to, any modifications or changes to the
Products or packaging of the Products as described in Article 12.1; (b) McLane’s
failure to meet its payment or performance obligations to any Approved Provider;
and/or (c) McLane’s breach of its material obligations under this Agreement.

12.3 Indemnification Procedures. Pursuant to Articles 12.1 and 12.2, the
aforementioned indemnified party will notify the indemnifying party in writing
of any action, claim or other matter in respect of which the indemnified party
or any of its indemnitees or any of their respective directors, officers,
employees, agents, representatives, successors and assigns intend to claim such
indemnification; provided, however, the failure to provide such notice within a
reasonable period of time will not relieve the indemnifying party of any of its
obligations hereunder. The indemnified party will cooperate fully with the
indemnifying party and its legal representatives in the investigation,
negotiation, compromise, settlement and defense of any action, claim or other
matter covered by this indemnification. The indemnifying party will be in charge
of and control any such investigation, negotiation, compromise, settlement and
defense and will have the right to select counsel with respect thereto, provided
that the indemnifying party will promptly notify the indemnified party of all
material developments in the matter. In no event will the indemnifying party
compromise or settle any such matter without the prior written consent of the
indemnified party, which will not be bound by any such compromise or settlement
absent its prior consent, which will not be unreasonably withheld. The
indemnified party will have the right, but not the obligation, to be represented
by counsel of its own selection and at its own expense.

12.4 Contribution. This Article 12.4 will govern the parties’ respective
responsibilities when a Loss or Expense is caused by or results from the
negligence or fault of Company Indemnitees and the negligence or fault of McLane
Indemnitees, or any of their respective officers, directors, employees, agents
or other representatives. In such case, Company and McLane will jointly
contribute in proportion to their respective degrees of negligence or fault as
determined by a court to the payment of the Losses and Expenses, and each party
will bear its own attorneys’ fees and litigation costs, which are expressly
excluded from any contribution or indemnity obligations when this Article 12.4
applies.

12.5 Limitation of Liability. EXCEPT FOR LOSSES AND EXPENSES UNDER THIS ARTICLE
12 OR AS OTHERWISE PROVIDED IN THIS AGREEMENT, IN NO EVENT WILL McLANE BE LIABLE
TO COMPANY NOR

 

-36-



--------------------------------------------------------------------------------

COMPANY LIABLE TO McLANE UNDER THIS AGREEMENT OR UNDER ANY THEORY OF INTENTIONAL
TORT, NEGLIGENCE, STRICT LIABILITY, STATUTORY LIABILITY, WARRANTY OR OTHERWISE,
FOR ANY INCIDENTAL, SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES.

12.6 Survival of Indemnification Obligations and Limitation of Liability. The
provisions of this Article 12 will survive the expiration, termination or
permitted assignment of this Agreement.

ARTICLE 13

Insurance

13.1 Insurance Obligations of McLane. At all times during McLane’s performance
of Services, McLane will, at its own expense, carry insurance of the types, in
the amounts and with the coverages specified in Schedule 12 (Insurance
Requirements). Except for McLane’s workers’ compensation coverages, the
insurance policies that are described in Schedule 12 (Insurance Requirements)
must name the Company Indemnitees as additional insureds, and the policies must
contain a standard separation of insureds provision. The insurance policies must
also be endorsed to provide that coverage for Company Indemnitees will be
primary and not contributory to any policies carried by Company Indemnitees. All
required insurance must be written by reputable, financially responsible
companies that are duly licensed to operate within the jurisdictions in which
McLane is required to have and maintain such insurance coverage and these
insurance companies must have and maintain an A.M. Best’s rating of A-VIII or
better. If at any time an insurance carrier providing coverage required under
this Agreement falls below an A.M. Best’s rating of A-VIII, McLane will have ten
days to replace coverage with a compliant carrier and provide evidence of such
to Company. The minimum coverage amounts described herein may be satisfied
through a combination of primary and umbrella insurance policies. McLane must
provide Company with evidence of insurance in the form of certificates
evidencing such coverage as well as endorsements reflecting the requirements
above and all language wherever found in the policies that relates to the
determination of who is an additional insured, and the scope of the additional
insured’s coverage. McLane must give 30 days’ prior written notice to Company of
any material changes in or termination of such policies. Company has the right,
but not the obligation, to inspect any actual policies required hereunder for
compliance with all specified requirements relative thereto.

13.2 Insurance Obligations of Company. Company will, at its own expense, carry
insurance of the types, in the amounts and with the coverages specified in
Schedule 12 (Insurance Requirements). The commercial general liability policy
described in Schedule 12 (Insurance Requirements) must name McLane Indemnitees
as additional insureds and the policies must contain a standard separation of
insureds provision. The relevant policies must also be endorsed to provide that
coverage for McLane Indemnitees will be primary and not contributory to any
policies carried by McLane Indemnitees. All required insurance must be written
by reputable, financially responsible companies that are duly licensed to
operate within the jurisdictions in which Company is required to have and
maintain such insurance coverage and these insurance companies must have and
maintain an A.M. Best’s rating of A-VIII or better. If at any time an insurance
carrier providing coverage required under this Agreement falls below

 

-37-



--------------------------------------------------------------------------------

an A.M. Best’s rating of A-VIII, McLane will have ten days to replace coverage
with a compliant carrier and provide evidence of such to McLane. The minimum
coverage amounts described herein may be satisfied through a combination of
primary and umbrella insurance policies. Company must provide McLane with
evidence of insurance in the form of certificates evidencing such coverage as
well as endorsements reflecting the requirements above and all language wherever
found in the policies that relates to the determination of who is an additional
insured, and the scope of the additional insured’s coverage. Company must give
30 days’ prior written notice to McLane of any material changes in or
termination of such policies. McLane has the right, but not the obligation, to
inspect any actual policies required hereunder for compliance with all specified
requirements relative thereto.

ARTICLE 14

Breach; Termination; Suspension of Performance

14.1 Termination for Either Party’s Non-Monetary Breach. If either party fails
to perform any of its material obligations under this Agreement (except for the
events of default described in Article 14.2, to which Article 14.2 will apply
exclusively), the other party may, in addition to any other remedy it may have
at law or equity, give notice of its intent to terminate this Agreement for
material breach of this Agreement, specifying the events of default upon which
such notice is based and providing the defaulting party no less than 30 days to
cure such default(s). If the specified default(s) is not cured within 30 days of
the date such notice is delivered to the defaulting party in accordance with
Article 17.9, the party giving notice of its intent to terminate will be
entitled to terminate this Agreement immediately upon written notice to the
defaulting party, with such termination being effective on the date specified in
the notice.

14.2 Termination for Monetary Breach. If Company fails to timely pay in full any
amount owed to McLane pursuant to Article 6.1, then McLane may, in addition to
any other remedy it may have at law or equity or under this Agreement
(including, without limitation, the remedy of suspending performance pursuant to
Article 14.5(a)), give notice of its intent to terminate this Agreement for
breach. If the breach specified in McLane’s notice is not fully cured within ten
days following the date on which notice is delivered to Company in accordance
with Article 17.9, McLane may terminate this Agreement as of the date specified
in the notice.

14.3 Termination for Insolvency, Bankruptcy or Receivership. In the event that
Company or McLane:

(a) becomes Insolvent or subject to any Insolvency Proceeding,

(b) has a Petition filed by or against it, and such Petition is not set aside
within 60 days after such filing, or

(c) files any proceedings for liquidation or dissolution or has a receiver,
trustee, custodian or conservator appointed for all or part of its assets, then
the other party may, at its sole option, terminate this Agreement immediately
upon written notice to the financially troubled party effective on the date of
such notice; provided that with respect to Article 14.3(b), this Agreement will
be deemed automatically terminated as of the date of any filing of a Petition.
Without limiting the foregoing, the parties acknowledge and agree that, in the
event of a

 

-38-



--------------------------------------------------------------------------------

bankruptcy by either party, cause exists under the terms and circumstances of
this Agreement for the court to require the debtor under Section 365(d) of the
Bankruptcy Code to make a decision to assume or reject this Agreement within 120
days of the date on which the Petition is filed.

14.4 Termination for Repeated Default of KPI. If a Facility has a KPI Default
(as that term is defined in Schedule 8 (Key Performance Indicators) at least
three times within any 12-month period on the same KPI, then Company may
immediately terminate this Agreement upon written notice to McLane without
further opportunity to cure.

14.5 Suspension of Performance for Company’s Breach or Repudiation.

(a) If Company (i) fails to timely pay in full any amount owed to McLane in
accordance with Article 6.1, (ii) breaches any of Company’s material obligations
under this Agreement and fails to cure in accordance with Article 14.1 or
(iii) becomes subject to any of the proceedings described in Article 14.3, then
McLane may suspend performance of its obligations under this Agreement,
including, without limitation, suspension of the delivery of Products to Company
Restaurants. As to Products already put in the possession of a carrier or other
bailee, McLane may stop delivery of such Products by notifying such carrier or
bailee not to deliver such Products to Company Restaurants and to hold the
Products at McLane’s direction. Subject to McLane’s compliance with this
Agreement, McLane’s suspension of performance under this Article 14.5(a):
(1) will not be a breach of this Agreement or give Company the right to
terminate this Agreement or suspend performance owed to McLane; provided that
Company may, at its sole option, obtain Products from any alternative providers
it chooses; (2) will not subject McLane to any liability of any kind to Company;
and (3) will be without prejudice to any of McLane’s other rights, either under
this Agreement or otherwise. If Company fully pays the amounts owed to McLane
within the time period specified in Article 14.2, McLane must resume performance
of its obligations under this Agreement, including making deliveries of Products
to Company Restaurants. If Company does not fully cure its breach within the
time periods specified in Article 14.2, McLane may either terminate this
Agreement or resume deliveries of Products to Company Restaurants upon terms and
conditions reasonably satisfactory to McLane. Any such resumption of deliveries
will not be grounds for any waiver of McLane’s rights or estoppel to assert such
rights.

(b) If any Participating Franchisee (i) fails to timely pay in full any amount
owed to McLane in accordance Article 6.1, (ii) breaches any of Participating
Franchisee’s material obligations under the Participation Agreement and fails to
cure within 30 days following written notice from McLane or (iii) becomes
subject to any of the proceedings described in Article 14.3, then McLane may
suspend delivery of Products to such Participating Franchisee’s Restaurants. As
to Products already put in the possession of a carrier or other bailee, McLane
may stop delivery of such Products to the Participating Franchisee’s Restaurants
by notifying such carrier or bailee not to deliver such Products and to hold the
Products at McLane’s direction. Subject to McLane’s compliance with this
Agreement, McLane’s suspension of performance under this Article 14.5(b):
(1) will not be a breach of this Agreement or give Company the right to
terminate this Agreement or suspend performance owed to McLane; provided that,
Participating Franchisee may, at its sole option, obtain Products from any
alternative providers it chooses subject to Company’s approval; (2) will not
subject McLane to any liability of any kind to Company or Participating
Franchisee; and (3) will be without

 

-39-



--------------------------------------------------------------------------------

prejudice to any of McLane’s other rights, either under this Agreement or
otherwise. If Participating Franchisee fully pays the amounts owed to McLane
within ten days of McLane’s written notice to Participating Franchisee of such
failure to pay, McLane must resume performance of its obligations under this
Agreement, including making deliveries of Products to the Participating
Franchisee’s Restaurants. If Participating Franchisee does not fully cure its
breach within ten days, McLane may either permanently cease deliveries of
Products to Participating Franchisee (with written notice to Company that McLane
has ceased deliveries to such Participating Franchisee) or resume deliveries of
Products to Participating Franchisee upon terms and conditions reasonably
satisfactory to McLane. Any such resumption of deliveries will not be grounds
for any waiver of McLane’s rights or estoppel to assert such rights.

14.6 Termination of Participation Agreements. A material breach by a
Participating Franchisee may result in termination only of the Participation
Agreement between McLane and such Participating Franchisee. Notwithstanding the
foregoing and unless otherwise agreed to in writing by McLane and Company, upon
expiration or earlier termination of this Agreement by McLane or Company for any
reason, all then-existing Participation Agreements will automatically terminate
as of the effective date of expiration or earlier termination of this Agreement.

14.7 Remedies Upon Expiration or Earlier Termination. Expiration or earlier
termination of this Agreement will not affect any obligations that have accrued
as of the effective date of expiration or earlier termination or are
specifically contemplated by their nature to survive this Agreement, including
but not limited to Articles 4.9, 4.12, 11.6, 12.6 and Article 15. The exercise
by a party of any one or more of the remedies provided in this Agreement will
not prevent the subsequent exercise of any one or more of the other remedies
herein provided. All remedies provided for in this Agreement are cumulative and
may be exercised alternatively, successively or in any other manner and are in
addition to any other rights provided by law and not excluded or disclaimed by
this Agreement.

14.8 Obligation to Purchase Products Following Termination. Following the
Expiration Date or earlier termination of this Agreement, Company will purchase
and take possession or use Reasonable Efforts to cause Participating Franchisees
or a third party to purchase and take possession of all Products held in
McLane’s or any Affiliate’s inventory. The purchase price for such Products will
be McLane’s Product Cost of such Products plus the applicable and reasonable
freight costs. With respect to all non-perishable Products not purchased by
Participating Franchisees or a third party, Company will purchase such Products
within ten days following the Expiration Date or effective date of termination,
and with respect to all perishable Products not purchased by Participating
Franchisees or a third party, Company will purchase such Products within five
days of the Expiration Date or effective date of termination. If Company directs
McLane to transfer Products to another location or to a third party, Company
will reimburse McLane for all applicable and reasonable freight costs associated
with such transfer. If Company and Participating Franchisees do not purchase all
Products held in McLane’s inventory in accordance with the requirements of this
Article 14.8, McLane may sell such Products to a third party or otherwise
dispose of such Products subject to Articles 4.5, 10 and 14.8 regarding the use
of Trademarks and Company’s instructions regarding Product disposal. Company
will reimburse McLane for the difference, if any, of McLane’s Product Cost of
any Products sold by McLane over the net proceeds of such sale or, in the case
of Products which McLane dispose of, for Company’s full purchase price of such
Products as described in Schedule 1 (Prices; Delivery Fees).

 

-40-



--------------------------------------------------------------------------------

14.9 Survival. The provisions of this Article 14 will survive the expiration,
earlier termination or permitted assignment of this Agreement.

ARTICLE 15

Representations and Warranties

15.1 Representations and Warranties of McLane. McLane represents, covenants and
warrants to Company that:

(a) Corporate Organization; Qualification to Transact Business. McLane is a duly
organized and validly existing corporation in good standing under the laws of
the State of Texas and is duly qualified and authorized to do business and is in
good standing in all jurisdictions where it is required to be so qualified and
where the failure to be so qualified would reasonably be expected to have a
material adverse effect on McLane’s ability to perform its obligations under
this Agreement.

(b) Corporate Power. McLane has the corporate power and authority to (1) own its
property and assets and to transact the business in which it is engaged and
presently proposes to engage; and (2) execute, deliver and perform this
Agreement.

(c) Due Authorization, Execution and Delivery. McLane has taken all necessary
action to authorize the execution, delivery and performance of, and McLane has
duly executed and delivered, this Agreement.

(d) No Violation. The execution, delivery and performance by McLane of this
Agreement does not and will not (1) contravene any applicable provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (2) conflict with or result in any breach
of any agreement to which McLane is a party or (3) violate any provision of
McLane’s governing documents including but not limited to articles of
incorporation and bylaws.

(e) No Governmental Authorizations. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by McLane of
this Agreement, other than those that have been duly obtained or made and are in
full force and effect.

(f) Enforceability. This Agreement constitutes the legal, valid and binding
obligation of McLane, enforceable against McLane in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or similar laws
affecting creditors’ rights generally and by equitable principles (regardless of
whether enforcement is sought in law or equity).

 

-41-



--------------------------------------------------------------------------------

15.2 Representations and Warranties of Company. Company represents, covenants
and warrants to McLane that:

(a) Corporate Organization; Qualification to Transact Business. Company is a
duly organized and validly existing corporation in good standing under the laws
of its jurisdiction of incorporation and is duly qualified and authorized to do
business and is in good standing in all jurisdictions where it is required to be
so qualified and where the failure to be so qualified would reasonably be
expected to have a material adverse effect on Company’s ability to perform its
obligations under this Agreement.

(b) Corporate Power. Company has the corporate power and authority to (1) own
its property and assets and to transact the business in which it is engaged and
presently proposes to engage; and (2) execute, deliver and perform this
Agreement.

(c) Due Authorization, Execution and Delivery. Company has taken all necessary
action to authorize the execution, delivery and performance of, and has duly
executed and delivered, this Agreement.

(d) No Violation. The execution, delivery and performance by Company of this
Agreement does not and will not (1) contravene any applicable provision of any
law, statute, rule or regulation or any order, writ, injunction or decree of any
court or governmental instrumentality, (2) conflict with or result in any breach
of any agreement to which Company is a party (including any Franchise
Agreement); or (3) violate any provision of Company’s governing documents
including without limitation articles of incorporation and bylaws.

(e) No Governmental Authorizations. No authorization or approval or other action
by, and no notice to or filing with, any governmental authority or regulatory
body is required for the due execution, delivery and performance by Company of
this Agreement, other than those that have been duly obtained or made and are in
full force and effect.

(f) Enforceability. This Agreement constitutes the legal, valid and binding
obligation of Company, and this Agreement is enforceable by and against Company
in accordance with its terms, except to the extent that the enforceability
thereof may be limited by applicable bankruptcy, insolvency, reorganization,
moratorium or similar laws affecting creditors’ rights generally and by
equitable principles (regardless of whether enforcement is sought in law or
equity).

(g) Participating Franchisees. Any franchisee desiring to purchase Products from
McLane will be required to comply with McLane’s Product Purchasing Terms and
Conditions as evidenced by such franchisee’s execution of the Participation
Agreement. Neither Company nor any Company Indemnitee will have liability to
McLane or its Affiliates if a franchisee elects not to execute a Participation
Agreement or fails to comply with the Participation Agreement or its Terms and
Conditions. Company acknowledges that if a franchisee fails to execute the
Participation Agreement or comply with its Terms and Conditions, such franchisee
may not be permitted to purchase Products from McLane.

15.3 Survival. The representations and warranties set forth in this Article 15
will survive the expiration, earlier termination or permitted assignment of this
Agreement.

 

-42-



--------------------------------------------------------------------------------

ARTICLE 16

Force Majeure

16.1 Force Majeure. Neither Company nor McLane will be responsible for damages
caused by its delay or failure to perform, in whole or in part, its obligations
under this Agreement or by its non-compliance with any of the terms of this
Agreement to the extent such delay, failure or non-compliance is due or
attributable to a Force Majeure Event. In case of any such Force Majeure Event,
the affected party will give the other prompt written notice thereof, and
thereafter such affected party’s obligations hereunder will be suspended to the
extent and for the duration of such Force Majeure Event but in no event will
such Force Majeure Event continue more than 90 days after the commencement of
such Force Majeure Event. Upon expiration, settlement or other resolution of the
Force Majeure Event, the affected party will resume performance in full
hereunder. Pursuant to Article 3.3, in the event McLane’s obligations hereunder
are suspended due to any Force Majeure Event, Company and Participating
Franchisees may enter into other arrangements with alternative providers to
satisfy their requirements for Products. Notwithstanding the foregoing, Company
and Participating Franchisees are responsible for payment of any Product
purchased and delivered to its Restaurants prior to the Force Majeure Event.

ARTICLE 17

General Provisions

17.1 Relationship of Parties. McLane is an independent contractor to Company and
Participating Franchisees. Nothing in this Agreement will be deemed or construed
to create the relationship of principal and agent, partnership or joint venture,
or of any other fiduciary relationship or association between McLane, Company
and Participating Franchisees.

17.2 Third-Party Rights. Nothing contained in this Agreement will be deemed or
construed to create any rights, obligations or interests in any Person other
than McLane and Company and their respective permitted assigns and successors.

17.3 Survival and Benefits. Except as otherwise expressly provided in this
Agreement, all covenants, conditions, warranties and representations and other
provisions of this Agreement will be binding upon and will inure to the benefit
of the parties and their respective successors and permitted assigns.

17.4 Assignment. The assignment of this Agreement will be permitted on the
following terms and conditions:

(a) Company may assign its respective rights and interest in the Agreement to
any third party, including without limitation, Company’s Affiliates and
designees, without McLane’s consent, provided that McLane reserves the right to
adjust Payment Terms based upon the creditworthiness of such third party
transferee in accordance with the credit matters described in Article 7 and
Schedule 5 (Payment Terms, Discounts and Surcharges).

(b) McLane will not assign its rights in the Agreement to any third party,
including McLane’s Affiliates, without Company’s prior written consent. Any
attempt by McLane to assign, sell, delegate or otherwise transfer its rights or
obligations under this Agreement will be deemed void and without effect and
constitute a material default under this Agreement.

 

-43-



--------------------------------------------------------------------------------

(c) Nothing in this Article 17.4 will preclude McLane from employing common
carriers, contract carriers, public warehousemen or other subcontractors and
similar parties to temporarily perform the Services subject to Company’s prior
approval of such facility or service provider, which will not be unreasonably
withheld.

(d) Subject to Article 3.2, if Company sells any Restaurants to a third party
who becomes a Bojangles’ franchisee, Company will use Reasonable Efforts to
cause such third party to enter into a form of Participation Agreement,
providing for such purchaser to purchase its Products from McLane.

17.5 No Oral Modifications. Except as otherwise provided in this Agreement, this
Agreement may not be altered, amended, modified or rescinded in any way except
by written instrument duly executed by all of the parties hereto. Any written
amendment of this Agreement entered into by McLane and Company will be binding
on all Participating Franchisees as if independently agreed to by each of them.

17.6 Waivers. The failure of McLane or Company to insist on strict performance
of any of the terms and conditions of this Agreement will not be deemed a waiver
of the respective rights or remedies that McLane or Company may have regarding
that specific instance nor will it be deemed a waiver of any preceding or
subsequent breach or default of the same or any other term or condition.

17.7 Continuing Obligations. Termination, assignment or expiration of this
Agreement will not relieve either party from full performance of any obligations
incurred prior thereto, unless otherwise agreed to in writing by both parties.

17.8 Further Actions. The parties hereto will, for no further consideration, use
Reasonable Efforts to perform all such other actions and execute, acknowledge
and deliver and cause to be executed, acknowledged and delivered such other
documents as may reasonably be required to effectuate the intent of the parties
hereto, as reflected in this Agreement.

17.9 Notices. Any notice required or permitted to be given hereunder will be in
writing and will be deemed to have been properly delivered if (a) delivered in
person; (b) mailed by certified mail (return receipt requested), postage
prepaid; or (c) delivered by a nationally-recognized overnight courier service,
charges prepaid to such party’s address set forth below, or at such address as
may from time to time be furnished by written notice by either party. Any notice
sent as aforesaid will be deemed to have been given to the party to whom it is
delivered when received for personal delivery; three days after placing in the
US mail for delivery by certified mail; and one day after placing with the
overnight courier for delivery by overnight courier as described above.

 

-44-



--------------------------------------------------------------------------------

If to be given to McLane:

McLane Foodservice, Inc.

2085 Midway Road

Carrollton, Texas

Attention: President

With a copy to:

McLane Foodservice, Inc.

2085 Midway Road

Carrollton, Texas

Attention: General Counsel

If to be given to Company:

Bojangles’ Restaurants, Inc.

9432 Southern Pine Blvd.

Charlotte, NC 28273

Attention: President

With a copy to:

Bojangles’ Restaurants, Inc.

9432 Southern Pine Blvd.

Charlotte, NC 28273

Attention: General Counsel

17.10 Entire Agreement. This Agreement (and the documents expressly referred to
herein and executed contemporaneously herewith or shortly thereafter, including
but not limited to the Exhibits, Schedules and other materials described in
Article 3.1) contains the entire agreement between the parties hereto, and the
terms hereof are all contractual and not a mere recital. All previous
discussions or negotiations have been merged into this Agreement. No party to
this Agreement has relied upon any oral or written representations, express or
implied warranties or agreements that are not expressly contained in the body of
this Agreement.

17.11 Governing Law. The internal substantive laws of the state of Texas (but
not its conflicts of law provisions), including, without limitation, Chapter 2
of the Texas Uniform Commercial Code (Texas Business & Commerce Code § 2.101 et
seq.), except as superseded by the terms and conditions of this Agreement, will
govern and apply to this Agreement such that all issues concerning this
Agreement (including, without limitation, validity, enforceability,
construction, interpretation, performance, breach and remedies) will be decided
under the laws of the State of Texas. The parties expressly exclude and disclaim
the application of any provision of the United Nations Convention for the
International Sale of Goods (CISG).

17.12 Construction. The parties expressly agree that, if a court of competent
jurisdiction deems any of the language contained in this Agreement to be vague
or ambiguous, such language will not be presumptively construed against any
party but will be construed to give effect to the true intentions of the
parties. The underlined headings contained in this Agreement are included only
for convenience and reference, and such headings will not be used in construing
this

 

-45-



--------------------------------------------------------------------------------

Agreement and will have no binding effect upon the parties hereto. Any
references to Articles, Exhibits or Schedules in this Agreement will refer to
Articles of and Exhibits and Schedules to this Agreement unless otherwise
indicated herein.

17.13 Severability. If any provision of this Agreement will be declared invalid
or unenforceable by an arbitrator or a court of competent jurisdiction, the
remainder of this Agreement will remain in full force and effect.

17.14 Public Announcements. Except for Company’s public disclosures and related
submissions made in connection with its compliance with applicable U.S.
securities laws, which in all cases is permitted and authorized hereunder,
neither Company nor McLane will make any public announcement or any other
disclosure regarding this Agreement, the existence or nature of the negotiations
hereunder, the proposed transactions, or any matters contemplated herein unless
the other party has given its prior written consent to such announcement or
disclosure or unless otherwise required by Applicable Law.

17.15 Dispute Resolution.

(a) Negotiation. Before submitting any claim, controversy or dispute arising out
of this Agreement to mediation, litigation or other legal proceedings (except
actions seeking equitable relief, i.e., specific performance or an injunction),
a party must provide written notice to the other of the claim, controversy or
dispute, and each will, as promptly as practical, appoint one or more senior
executives with authority to settle such claim, controversy or dispute who will
meet with each other in good faith for the purpose of expeditiously resolving
the claim, controversy or dispute.

(b) Mediation. Except for actions seeking equitable relief (i.e., specific
performance or an injunction), if the parties are unable to resolve any claim,
controversy or dispute by negotiation in accordance with Article 17.15(a) within
30 days of a party providing written notice of the claim, controversy or
dispute, either party may elect to pursue available remedies with respect to the
claim, controversy or dispute by delivering written notice of its intention to
commence mediation in accordance with this Article 17.15(b). Before commencing
proceedings with respect to the claim, controversy or dispute, the parties will
first endeavor to settle the claim, controversy or dispute by mediation in
accordance with this Article 17.15(b). The mediator will be an independent and
neutral third party jointly selected and agreed to by the parties, and failing
agreement on the mediator within 15 days of the delivery of written notice of
intention to commence mediation in accordance with this Article 17.15(b), the
American Arbitration Association will select a mediator from its approved panel
of mediators. The mediation will be conducted within 30 days of the selection of
the mediator in the Charlotte, North Carolina metropolitan area or such other
location expressly agreed to by the parties. McLane and Company will be
responsible for their respective attorneys’ fees and costs and will share
equally the fees and costs of the selected mediator. If the claim, controversy
or dispute is not resolved by mediation in accordance with this Article 17.15(b)
within 60 days following the selection of a mediator in accordance with this
Article 17.15(b), then either party may elect to pursue available remedies with
respect to the claim, controversy or dispute in accordance with Article 17.15(c)
of this Agreement.

 

-46-



--------------------------------------------------------------------------------

(c) Venue for Litigation. Any controversy, dispute, or claim arising out of or
relating to this Agreement (including, but not limited to, any claim regarding
the scope or effect of this Article 17.15 and any claim that this Article 17.15
is invalid or unenforceable), or the breach hereof, not settled in accordance
with Article 17.15(a) or Article 17.15(b) will be brought in the United States
District Court for the Northern District of Texas, Dallas Division or, if such
federal court does not have proper jurisdiction over the matter, in the state
courts in Dallas County, Texas.

(d) Limitation of Claims. Any action for breach of this Agreement or any other
dispute between McLane and Company arising out of or related to this Agreement
must be commenced within two years from the date on which the party asserting
the claim knew or reasonably should have known of the facts giving rise to the
claim, or such claim will be barred.

17.16 Counterparts. This Agreement may be executed in counterparts, each of
which will be deemed an original, and signature pages may be exchanged by
electronic communications. All of such counterparts together will constitute one
instrument.

IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their duly authorized officers, managers or partners, as the case may be, all as
of the Effective Date.

[SIGNATURE PAGES FOLLOW]

 

-47-



--------------------------------------------------------------------------------

McLANE FOODSERVICE, INC. By:  

/s/ Susan Adzick

Name:   Susan Adzick Title:   Vice President – Sales & Marketing

 

-48-



--------------------------------------------------------------------------------

BOJANGLES’ RESTAURANTS, INC. By:  

/s/ Keith Rosenthal

Name:   Keith Rosenthal Title:   SVP - Supply Chain

[Exhibit and Schedules follow]

 

-49-



--------------------------------------------------------------------------------

Exhibit A

Statement of Work

The following Schedules set forth the Services to be performed by McLane and
collectively are referred to in the Agreement as the Statement of Work, as
described in Article 1.1 of the Agreement. Capitalized terms have the meanings
given in the Agreement.



--------------------------------------------------------------------------------

Schedule 1

Prices; Delivery Fees

 

1. Product Pricing Method - Special Products and Break Case Pricing: Pricing for
Special Products and Break Case Products will be determined as follows.

 

  a) CWT SKUs. For *, all CWT SKUs will be priced weekly, monthly or quarterly
in arrears. Each CWT SKU will have incorporated into its GS1-128 barcode using
the Application Identifier 320y (Product Net Weight in Pounds) where “y” is the
number of digits after the decimal place (typically 3202) to allow McLane to
scan and capture the weight of each CWT SKU as part of the normal selection
process.

 

  b) Variable Weight Products. For Variable Weight Products, either a standard
case cost or catch weight billing methodology will be used. However, due to the
numerous costing challenges associated with variable weight Products, the
parties agree to review pricing for such Products on a monthly basis and revise
or “true up” pricing variables as necessary and mutually agreed upon by the
parties.

(For example, catch weight billing methodology may be applied to the purchase of
a case of frozen chickens, where the price is $1.50 per pound. McLane will
individually weigh each case of Product and price it according to its actual
weight – e.g., if the delivered case of chickens weighs 50.5 lbs. the delivered
price of that case is $75.75.)

 

  c) Break Case Products and Small Wares: Break Case Products and Small Wares
will be priced at the greater of * above cost or * per Unit of Product. Certain
Small Wares are sold by Company’s current Approved Provider in the following
case quantities:

 

  i. Caps and visors are sold by the 24-count package;

 

  ii. Name badges are sold by the 50-count package;

 

  iii. Jackets are sold individually;

 

  iv. Manager’s polo shirt (size small to extra-large; color blue and grey) are
sold in two-count packages;

 

  v. Manager’s polo shirt (size 5XL and 6XL, color blue and grey) are sold
individually;

 

  vi. Crew Henley shirts (size small to extra-large) are sold in six-count
packages containing three orange and three red shirts; and

 

  vii. Crew Henley shirts (size 5XL and 6XL, colors red and orange) are sold
individually.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

2. Delivery Fees: As of the Effective Date, * per case for all deliveries of
Products. The surcharge described in this Schedule 1 (Payment Terms, Discounts
and Surcharges) in connection with *-day and *-day payment terms will not be
applied during the initial 12 months following the Effective Date.

Commencing (i) June 20, 2016 *, or (ii) no later than 150 days after transition
commences *, a surcharge of * per case will apply to all Products ordered by any
Restaurant that does not order fresh chicken Products from McLane.

 

3. Cash Discount Target: * /case of Product for all Products.

 

4. Price Changes:

 

  a) Upon Increase in the CPI-U in Excess of *. At each anniversary of the
Effective Date, the parties will review increases in CPI-U and to the extent
such increase is greater than * from the prior year, the parties agree to adjust
the Delivery Fee as follows:

 

Increase in CPI-U

From Prior Anniversary

of Effective Date

   Markup Increase  

*

     * per case   

*

     * per case   

*

     * per case   

 

  b) Upon the Fourth and Sixth Anniversaries of the Effective Date. On the
fourth and sixth anniversaries of the Effective Date, the then-current Delivery
Fee will increase by * per case regardless of the change in CPI-U from the
previous year.

 

  c) Upon Changes in Volume of Cases of Product per Delivery Systemwide. At each
anniversary of the Effective Date, the Delivery Fee will be adjusted as follows
based on the Average Weekly Cases Per Restaurant (as defined in Article 1.1 of
the Agreement) from the prior year:

 

Average Weekly Cases Per Restaurant

   Delivery Fee Adjustment  

*

     *   

*

     *   

*

     *   

*

     *   

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  d) Upon Exceeding System Benchmarks.

Delivery Fee Adjustments

 

Benchmark

   Change Threshold    Increase to Distribution Fee

Average Case Cube

   *    *

Average Case Weight

   *   

 

  e) Special Deliveries. For delivery of Products (including Critical Products)
that were not properly ordered and confirmed by Company or Participating
Franchisee in accordance with McLane’s ordering procedures set forth in the
Agreement, then such Company or Participating Franchisee that failed to properly
order and confirm Products will pay the following fees in addition to the fees
and charges regularly attributable to the purchase of the Products:

 

  i. For Products that are added to an existing McLane delivery route in or
adjacent to the territory where the Restaurant requiring a special delivery is
located, a fee not to exceed *. (Such fee is subject to annual adjustment in
accordance with CPI-U changes.)

 

  ii. For Products delivered via third party courier, the actual and reasonable
freight costs charged by such third party courier will be paid by Company or the
Participating Franchisee, as applicable.

 

  f) Weekly Price Changes. Company will submit weekly price changes to McLane’s
Pricing Manager no later than 4:00 p.m. Central Time (i.e. local time in Dallas,
Texas) each Thursday.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 2

McLane Accessorial Fees

as of the Effective Date

 

LOAD TYPE

Will apply to all shipments designated as Prepaid or Embedded

  

Fee Schedule

Full truck floor load - (=/>than * of truck)    * Partial truck floor load - (<
than * of truck)    * All pallet delivered mixed loads, including produce
requiring sorting and/or segregation * pallets) = *. Partial truck load of less
than * pallets = *.    * All slip-sheet or clamp load shipments    * Palletized
fresh chicken unload (includes sort and segregation)    * LTL shipments (common
carrier)...Facility will complete a cost recapture and submit to VANTIX based on
# pallets unloaded per palletized matrix. If * pallets per Purchase Order – */If
* pallets per Purchase Order - *    File cost recapture if * pallets per
Purchase Order Full truck (pallet delivered * pallets) – no break down    *
Partial truck (pallet delivered) – no break down (less than * pallets)    * Late
load worked in by Facility *    * No call/no show    *

McLane will be entitled to adjust each of the amounts specified above on each
anniversary of the Effective Date in a manner to reflect the latest annual
change in the CPI-U.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 3

Additional Fees

 

Restocking fee:

   * of price of Product as invoiced per Article 4.9(k)

Phone Ordering Surcharge:

   * per case (not applicable to add-on orders that supplement an order placed
through McLane’s Electronic Ordering System).

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 4

Fuel Surcharge

Each Period, McLane will determine the applicable fuel surcharge adjustment in
accordance with the following table. McLane will send written notice of such
adjustment to Company within two days thereafter. The rate as adjusted will take
effect on the Fuel Surcharge Adjustment Date and will remain in effect until
further adjustment (if required) in accordance with this Schedule 4 (Fuel
Surcharge).

The Period Average Fuel Price means, with respect to each Facility, the price
calculated at the end of each Period by averaging the weekly prices of the four
full weeks during such Period of U.S. Retail On-Highway Diesel Fuel Prices for
the region (or subregion, as applicable) encompassing that Facility, as
published by the U.S. Department of Energy’s Energy Information Administration
and posted on the Energy Information Administration’s website, www.eia.doe.gov,
together with any increase or decrease in applicable fuel taxes. In the event
that the Energy Information Administration or any other agency of the United
States government does not publish a weekly United States average price, the
Period Average Fuel Price will be calculated using comparable statistics
published by a responsible and recognized independent authority selected by
Company.



--------------------------------------------------------------------------------

Period Average Fuel Price

   Per Case Adjustment àWith Per Case Adjustment credits continuing to increase
in the same increments

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   *

*

   * With Per Case Adjustment charges continuing to increase in the same
increments

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 5

Payment Terms, Discounts and Surcharges

Credit Terms: Up to Net * days (Check or ACH) with approved credit as set forth
in Article 7 and subject to any applicable Fee Per Case Adjustment below.

Prompt Pay Matrix:

 

Credit Terms

   Fee Per Case Adjustmentà

* Days

   *

* Days

   *

* Days

   *

* Days

   *

* Days

   *

 

*

*

All payments must be made via ACH transfer (McLane pull) to qualify for any
Discount Allowance.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 6

System Benchmarks

 

     With Fresh Chicken    Without Fresh Chicken

SKU Count

   *    *

Average Case Cube

   *    *

Average Case Weight

   *    *

Total SKUs may not exceed * at any time without McLane’s prior written consent.

SKU consolidation efforts-McLane will discount * for each case for every * SKU
reduction

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 7

Delivery: Frequency, Schedule, Route & Unloading Procedures

 

1. Delivery Frequency: McLane will provide * deliveries per week to each
Restaurant, except that Company may designate certain Restaurants to receive
deliveries * times per week, subject to the limitations and procedures set forth
below.

 

  a) Company may designate up to * of the Restaurants to receive * deliveries
per week.

 

  b) Company will provide the designations hereunder in writing (in the form of
a Restaurant list) to McLane within 30 days of the Effective Date, and
thereafter may amend such designations once annually. Any changes will be
effective only upon McLane’s next semiannual system reroute. Notwithstanding any
of the foregoing, McLane will use Reasonable Efforts to accommodate incidental
changes and adjustments to the list at Company’s request from time to time
during the year.

 

  c) Company may designate a Restaurant to receive * deliveries per week;
provided the additional annual miles required for McLane to perform the *
deliveries to the designated Restaurants will not exceed *, as determined by
McLane using its routing software. McLane will provide Company with McLane’s
calculation of such total additional annual miles as well as the assumptions
used for annual cases, total number of Restaurants, and Average Weekly Cases Per
Restaurant.

 

2. Company may designate up to * of the Restaurants to receive deliveries *
times per week and the remaining Restaurants will receive deliveries * times per
week. As of the Effective Date, Company has designated certain Company
Restaurants and Participating Restaurants that will receive * deliveries per
week and such designation may be amended at any time by Company upon written
notice to McLane. If at any time the number of Restaurants requiring * delivers
per week exceeds * of the total Restaurants for which McLane provides Services,
then McLane will evaluate the additional miles and delivery size required to
provide * deliveries per week to the additional Restaurants to determine the
additional cost associated with such delivery increase.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

3. Route Change Notice: Each Facility provides Services to the Restaurants
within a specified Service Area, as may be amended by the parties in writing
from time to time. Each Facility will provide to the Restaurants it services its
routing schedule. McLane will review current routing schedule at least quarterly
and may make adjustments to Restaurant delivery days and times to improve
routing efficiency approximately two to three times per year. Restaurants will
be contacted at least 14 days prior to the effective date of any such change in
delivery route. Customer Support Center, RVPs, FBCs Director Operations and/or
Area Directors of Operations will be notified at least 21 days prior to the
effective date of any such change in delivery route. To the extent there is a
significant change to the existing volume of Products delivered to the
Restaurants (e.g. addition of a commodity Product like chicken or dairy, the
addition of new line of Products, or the addition or closure of Restaurants),
then McLane may make adjustments to the delivery days, times and route
structure. In such case, notices will be provided as described above. Actual
delivery appointment time may vary based upon volume fluctuation. McLane will
provide at least one day’s advance notice to the affected Restaurant(s) of any
such change in delivery appointment time. Restaurants may elect to receive daily
email notifications of such changes via McLane’s Electronic Ordering System.
McLane will utilize feedback from Company and Participating Restaurants to
improve the efficiency of its delivery schedule and routes.

 

4. Facility Threshold: * Restaurants

 

5. Target Markets: *

 

6. Product Unloading Procedures:

 

  a) McLane’s delivery driver will scan Restaurant location upon arrival to
validate the Restaurant delivery address.

 

  b) Driver will stack Product onto the hand truck/dolly inside the temperature
controlled trailer, and then using a ramp to exit the vehicle, will transport
the load directly into the back door of the Restaurant.

 

  c) For Regular Deliveries of Product, Driver will place the load near the
appropriate storage area for Restaurant personnel to put away and for Key Drop
Deliveries, Driver will place the load directly inside the appropriate storage
area. Each case of Product will be scanned upon placement in the appropriate
storage area.

 

  d) For Key Drop Deliveries, the driver will also take Product temperatures for
two frozen Products and two refrigerated Products and record the temperatures in
the scanner or for paper invoices, directly on the invoice.

 

  e) Upon completion of the delivery, the driver will print a delivery receipt
identifying the number of cases of Products delivered, any discrepancies between
the Products ordered and Products delivered, and required Product temperatures.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

  f) For Regular Deliveries, the Restaurant manager, assistant manager or other
personnel with authority will sign the delivery receipt and invoice, noting any
Products that are rejected and any discrepancies in the Product order and
Product delivery.

 

  g) For Key Drop Deliveries, the driver will leave the delivery receipt,
invoice and any credits or returns for credit at the designated “delivery work
station location” determined by each Restaurant. In addition, the driver will
turn off lights, set required alarms, and close and lock access points.

 

7. Critical Products. Where McLane receives notice of its failure to deliver a
Critical Product during McLane’s normal business hours, McLane will confirm with
the affected Restaurant on the same day the estimated time and method of
delivery. Notices of failure to deliver Critical Products received outside of
regular business hours will be confirmed the following day by 11:00 a.m. local
time for the affected Restaurant.



--------------------------------------------------------------------------------

Schedule 8

Key Performance Indicators (KPIs)

1. Purpose and Scope. The purposes of the key performance indicators defined in
this Schedule 8 (Key Performance Indicators (KPIs)) are (a) to establish the
methodology that Company will use to measure McLane’s performance under the
Agreement, and (b) to ensure that McLane clearly understands, and the parties
agree, on McLane’s service level requirements and associated performance rating.
The KPIs constitute minimum performance requirements for the Agreement. McLane’s
performance on the KPIs will be measured monthly and quarterly across all
distribution centers (also referred to as “Facility” herein) operated to serve
the Restaurants. McLane has had the opportunity to provide input on the
determination of the applicable KPIs, and McLane acknowledges that the KPIs
constitute reasonable performance standards capable of being satisfied by McLane
pursuant to the terms of the Agreement. The KPIs do not constitute any
representation, warranty, promise or guarantee by Company regarding any specific
volume of Services to be purchased. Schedule 8 (Key Performance Indicators
(KPIs) is hereby incorporated into and made part of the Agreement.

2. Report Schedule. At McLane’s request, from time to time and in accordance
with Exhibit A (Statement of Work), Company will review in detail McLane’s
performance against the KPIs, discuss any variances from the KPIs, identify
Corrective Actions (as defined in Paragraph 3 below) for any identified
deficiencies and review results of any Corrective Actions undertaken by McLane
for the time periods described below.

3. Weekly Report. During the 60 days following commencement of McLane’s Services
during the first phase of the Transition Plan, Company and McLane will review
McLane’s performance against the KPIs in detail and discuss any variances from
the KPIs in a weekly telephone conference. (KPI Reporting Schedule). Company and
McLane will work together cooperatively to identify acceptable Corrective
actions for any variances identified including identifying performance
enhancements or productivity opportunities, identifying performance constraints,
identifying changing business conditions that may affect the KPIs and developing
processes to meet the KPI targets (Corrective Actions). Company will record
McLane’s performance against the foregoing KPI data and proposed Corrective
Actions in detailed meeting minutes during each weekly call. The minutes will be
subject to McLane’s review. If McLane identifies any variances in the minutes,
McLane must submit additional supporting information for Company’s review.
Company will circulate updated minutes, if any, to reflect any revisions made at
Company’s sole option after reviewing the data submitted by McLane.

4. Monthly Report. McLane will prepare a monthly scorecard and submit it to
Company by the 5th day of the following month. Company will validate McLane’s
data against Company’s records and raise any variances with McLane before the
parties hold their monthly business review meeting to discuss McLane’s
performance. Following the monthly meeting, Company will circulate detailed
meeting minutes including a final scorecard and acceptable Corrective Actions
for any variances in performance identified. As above, if McLane identifies any
variances in the minutes on the monthly report, the same procedure regarding
meeting minutes described above for weekly reports will apply.



--------------------------------------------------------------------------------

5. Quarterly Report. Company and McLane will also hold a quarterly business
review at which time McLane will prepare a quarterly scorecard and the parties
will review McLane’s performance against the KPIs during the previous Quarter as
described above. The same procedure regarding meeting minutes described above
for weekly and monthly minutes will apply.

6. KPI Modification. Any modification or changes to KPIs as a result of any of
the foregoing reports and Corrective Actions will be by mutual agreement of the
parties and become effective 30 days thereafter. If the parties are unable to
agree on any such KPI modification within 30 days following the date upon which
the KPI modification is proposed by either party, then the parties will resolve
such disagreement in negotiation as set forth in Article 17.15(a)of the
Agreement.

7. Definitions. The following terms, as used in this schedule (Key Performance
Indicators), will have the meanings set forth below. Capitalized terms used, but
not defined, in this schedule (Key Performance Indicators) will have the
meanings assigned to them in the Agreement.

Clean Invoice Rate means, on an individual Facility basis, the measure,
expressed as a percentage, of orders conveyed by that Facility without error
compared to the total number of orders conveyed by that Facility.

Default Rate means the gap or failure of the Score for each Facility to meet or
exceed the Performance Level.

KPI Default: If McLane has a Score below the applicable Performance Level
constituting a Default Rate as set forth below in Table 2 two or more times for
the same KPI in any three consecutive Periods at the same Facility, and
following written notice of default from Company based on such Score below the
applicable Performance Level, McLane fails to cure its default within 60 days,
such uncured default will constitute a KPI Default.

On-Time Delivery Rate means, on an individual Facility basis, the measure,
expressed as a percentage, of the number of deliveries made by that Facility
within the applicable delivery window (+/- one hour of the communicated ETA), or
within the key-drop window, as applicable, compared to the total number of
deliveries made by that Facility.

Order Fill Rate means, on an individual Facility basis, the measure, expressed
as a percentage, of the number of cases delivered by that Facility without
damage, mis-picks, mis-deliveries, shorts or out-of-stock, compared to the total
number of cases ordered from that Facility.

Percentage of Total Restaurants means the percentage of Total Restaurants
receiving Services from each Facility during the applicable Period or Quarter.

Performance Level means the level of performance established for each KPI below
which constitutes a Default Rate.



--------------------------------------------------------------------------------

Period means a calendar month during the Term.

Remedies means the action, consequence or remedy for a Default Rate.

Restaurant Order Acknowledgement and Processing means the measure, expressed as
a percentage, of the number of orders that McLane has acknowledged and processed
via SourceLink or email that have been submitted via SourceLink by Company or a
Participating Franchisee.

Score means the actual performance of each Facility for each KPI during the
applicable Period or Quarter.

Scorecard means the KPI scorecard, in the form set forth below as Table 1.

Total Restaurants means the total number of Restaurants operated by Company or a
Participating Franchisee during the applicable Period or Quarter.

Total Score means product of multiplying the Percentage of Total Restaurants by
the Score for each Facility during the applicable Period or Quarter .

Weighted Average of All Facilities means the sum of each of the Total Scores for
all Facilities during the applicable Period or Quarter.

8. Performance/Metrics Scorecard. The following Table 1 defines (a) the manner
in which each KPI is measured, and (b) the weight assigned to each KPI.



--------------------------------------------------------------------------------

Table 1: KPI Measurement, Weighting and Score

 

KPI

  

Measurement by Facility

   Weighted Average of
all
Facilities     

Charlotte

  

Atlanta

  

Manassas

    

Percentage of Total

Restaurants

                   

Restaurant Order Acknowledgement & Processing

   Score * during any Period    Score * during any Period    Score * during any
Period   

On-Time Delivery Rate

   Score * during any Period    Score * during any Period    Score * during any
Period   

Order Fill Rate

   Score * during any Period    Score * during any Period    Score * during any
Period   

Clean Invoice

   Score *during any Period    Score * during any Period    Score * during any
Period   

Score

           

Based on the KPIs above, McLane will (a) track and measure the quality metrics
listed above on a per-delivery basis, and (b) report its performance monthly and
quarterly to Company.

9. Remedies: Performance below the designated Performance Levels in Table 1
above will constitute a Default Rate and trigger the Remedies as set forth below
in Table 2. The Remedies set forth in Table 2 are cumulative. Company may
require McLane to undertake one or more Corrective Actions if McLane’s
performance is below the designated Performance Levels under multiple KPIs. If
McLane has a Score below the applicable Performance Level constituting a Default
Rate as set forth below two or more times for the same KPI in any three
consecutive Periods at the same Facility, McLane will be in default of the
Agreement and must promptly develop and provide to Company its plan for
Corrective Action. If McLane fails to cure such default after Company provides
written notice of default to McLane and 60 days to cure, then Company may, at
its sole option, either (a) terminate the Agreement, (b) require McLane to
undertake additional Corrective Action to address and correct that deficiency,
or (c) refrain from or defer in taking any action with respect to such
deficiency. If Company desires that McLane undertake additional Corrective
Action, Company may either specify the Corrective Action to be undertaken by
McLane or require McLane to propose a Corrective Action acceptable to Company.
Company’s election not to terminate the Agreement or to require McLane to
undertake Corrective Action in response to a Score below the designated
Performance Level in Table 2 will not affect Company’s right to terminate the
Agreement, require McLane to undertake Corrective Action or exercise any other
right or remedy available to Company in response to any other deficiency in
McLane’s performance under the KPIs.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Table 2: Remedies

 

KPI

   Default Rate    Remedies

Restaurant Order Acknowledgement & Processing

   Per occurrence


Score *

   Corrective Action or
termination

On-Time Delivery Rate

   Per occurrence


Score *

   Corrective Action or
termination

Order Fill Rate

   Per occurrence


Score *

   Corrective Action or
termination

Clean Invoice

   Per occurrence


Score *

   Corrective Action or
termination

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 9

Discontinued Product and Dead Stock Disposition

Discontinued Product and Dead Stock Handling Fee: * per case

Company may establish an account with McLane to support expenses related to the
disposition of Discontinued Product and Dead Stock (a “System Accrual Account”)
that is managed and audited by both parties. All disbursements from such System
Accrual Account will be authorized by Company in writing in advance. McLane will
provide monthly Reports of all transactions in and out of the System Accrual
Account and Company may disclose such Reports to Participating Franchisees at
its sole option.

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Schedule 10

Technology Availability and Requirements

McLane Sourcelink compatibility: Internet Explorer 11.x, 10.x, 09.x, and current
versions of Safari, Firefox or Chrome with frames, cookies, JavaScript enabled
and pop-up blocker turned off. Each Restaurant must have the most current
version of Java installed on PC. Specifications may change if no additional cost
to McLane is incurred as a result of the changes.

iTrade Network Solutions: With respect to iTrade Network Solutions as it exists
on the Effective Date, McLane will have the minimum required infrastructure to
communicate and transmit data required for the Solution, and provide all
required and complete data to iTradeNetwork without charge, according to the
protocol and format, and within the timeframe mutually agreed to by
iTradeNetwork, Bojangles’ and McLane.

Distributor Invoice Feed

 

•   Set up of electronic Data Feeds

 

•   Creation of business rules for account and product mapping of Purchase Data;

 

•   Ongoing collection, cleaning, standardizing, and account and product mapping
Purchase Data; and

 

•   Hosting and back-up of Purchase Data

 

•   Additional iTrade and Restaurant IT requirement may be determined and
supported throughout the term of the agreement

McLane will work with Company and Participating Franchisees to maximize the
utility of iTrade with iTrade Network integration. Company may require McLane to
feed data to iTrade if this solution follows implementation of distribution.



--------------------------------------------------------------------------------

Schedule 11

Management of Inbound Freight

1. Right of First Refusal. McLane will have the exclusive right of first refusal
to manage the transportation of all loads of Products inbound to any Facility in
accordance with this schedule.

(a) Provision of Rates by Approved Providers. Company will cause Approved
Providers to honor the right of first refusal granted to McLane pursuant to this
schedule. Upon McLane’s request, Company will request Approved Providers to
provide McLane and Company with written freight quotes, freight bills or other
documentation of the Actual Freight Rate reasonably satisfactory to McLane.
Company will use Reasonable Efforts to interface with Approved Providers on
McLane’s behalf to cause Approved Providers provide McLane with reasonably
adequate documentation of the then-current Actual Freight Rate. As an
alternative, or if Approved Provider fails to provide McLane with reasonably
adequate documentation of the then-current Actual Freight Rate, Company will
request written freight rates from a third party freight provider so long as
that freight provider is able (whether or not McLane subsequently exercises its
right of first refusal over the applicable Lane) to manage the Lane at that
written freight rate FOB McLane’s dock and at no additional expense or risk to
McLane.

(b) Management of Lanes.

(1) With respect to any Lanes, as defined in Paragraph 2(b)(1) below, for which
McLane so exercises its election, such election to be exercised upon at least 30
days’ written notice to Company, McLane will manage all inbound freight
shipments in that Lane unless and until McLane provides at least 30 days’
written notice to Company that it is withdrawing its election. With respect to
any Lanes for which McLane has not then-currently exercised its election
hereunder, Company (or its designee) will manage all shipments in that Lane
unless and until McLane exercises its right of first refusal upon at least 30
days’ written notice to Company.

(2) McLane may manage such transportation (x) by means of backhaul, or (y) by
designating a carrier in McLane’s (or McLane’s logistics provider’s) reasonable
discretion. In no event will McLane be obligated to purchase Products on FOB
Origin, Freight Collect terms unless McLane has exercised its right of first
refusal over that Lane and is managing its transportation to the Facility.

2. Purchase Order Size. The following are parameters for determining the
purchase order quantity of Products:

(a) For the purpose of calculating freight per case to be charged to each
Restaurant, McLane will base its standard purchase order quantity on:

(1) Full Truckload. A “Full Truckload” quantity is defined as the maximum amount
of Product based on weight or cubes that may be shipped in a 53’ single trailer
(unless Products are being backhauled, in which case McLane’s then current
equipment may be utilized). In the event that a 53’ trailer is not available,
McLane will utilize the



--------------------------------------------------------------------------------

generally available trailer that results in the lowest freight expenses to
Company. The maximum amount of Product will be determined by the standard
palletization for the Products that move on a particular Lane and will be
limited by Company’s shelf life matrix applicable to the Products.

(2) 21-Day Average Sales. The “21-Day Average Sales” quantity is defined as the
maximum amount of Product purchased in a particular Lane that is sold during a
21-day period. This average order quantity will be the basis for determining the
applicable Actual Freight Rate or Fair Freight Rate, as applicable, for those
Products on that Lane.

(b) As used in this Exhibit:

(1) Lane means all Products that move from an Approved Provider’s plant (or
other ship-point) location to a Facility.

(2) Product Mix on a Lane means McLane will determine the Product weight measure
(Gross Weight, Net Weight or Cube, as defined below) to be used on a Lane in
accordance with industry standards. On Lanes that ship both weight-based and
cube-based Products, McLane will determine one Product weight measure to be used
for that Lane which measure will become the basis to be used on all Products on
that Lane.

(3) Application of Freight to the Case.

(a) Product Weight. Each Approved Provider will specify the weight of a Product,
which will be communicated by Company to McLane. All Product weights applicable
to freight will be Gross Weights, as defined below, unless otherwise noted to be
Net Weight, as defined below. McLane will accept Approved Provider’s freight
weight specification which will be consistent with industry standards.

(i) Gross Weight. Gross Weight is the Net Weight of a Product plus the Product
packaging and the case packaging, but does not include the weight of the pallet,
wrap, foil, banding or other material not part of the individual case.

(ii) Net Weight. Net Weight of a Product is the weight of the Product exclusive
of any packaging material.

(iii) Cube. Cube of a Product is the length of the Product times its width times
its height, including the case packaging material. Cube does not include the
dimensions of the pallet, wrap, foil, banding or other material not part of the
individual case.

(iv) McLane’s Recourse for Weight Discrepancies. Approved Provider is
responsible for weight and Cube discrepancies.

(b) Freight-Per-Case Pricing. The methodology to determine the applicable
Product freight will be either the Actual Purchase Order Size or the Average
Usage, each as described below:

(i) Actual Purchase Order Size Method.



--------------------------------------------------------------------------------

(A) If the purchase order quantity of the actual Purchase Order used to set the
applicable price for Products in accordance with Section 5 is equal to or
greater than a Full Truckload quantity, then the Full Truckload lane rate will
be the basis for the Product freight price per case.

(B) If the purchase order quantity on the actual purchase order used to set the
price is less than a Full Truckload quantity, then the appropriate “Less than
Truck Load” (“LTL”) lane rate will be the basis for the Product freight per
case.

(ii) Average Usage Method. Where an average purchase order size is used to
calculate the Product freight per case, the “Average Usage” will be calculated
on a basis consistent with the Inventory Pricing Policies that govern the items
on that purchase order (i.e. period or weekly). For the purpose of calculating
the Average Usage, McLane will use the average of purchase order sizes received
during the 28-day period immediately prior to the date pricing is determined.
The Average Usage should be representative of the typical volume moving inbound
to the Facility on the applicable Lane and will exclude outlier purchase orders
from the calculation of the Average Usage. The methodology for excluding outlier
purchased orders will be mutually agreed to between Company and McLane. In the
event there are no receipts in those 28 days either due to no activity or
introduction of New Product or Lane on which an Average Usage can be calculated,
freight pricing will be based upon the Actual Purchase Order Size until such
time as an Average Usage can be calculated. The Average Usage will be the basis
for determining the applicable freight bracket as communicated by Company and
used in the calculation for determining the freight per case for all Products.
Any changes to the Average Usage method must be agreed to in writing by Company
and McLane.

(iii) Exceptions to Freight per Case Pricing. Exceptions to the freight per case
pricing are allowed under the following circumstances:

(A) Embedded Items. If McLane is managing a Lane with Embedded Items, as defined
below, McLane’s Product Cost including the Actual Freight Rate will not exceed
the Approved Provider’s written freight quote of the Products provided pursuant
to Section 1(a)(1) of this schedule. An Embedded Item is any Product for which
the freight charges are included in the FOB cost of the Product, rather than
assessed as an add-on, line item charge.

(B) Promotional Products. Freight prices for Promotional Products will be equal
to freight prices for non-promotional Products on that Lane as determined by
Company. In the event of an extraordinary circumstance that causes freight
prices for a Promotional Product to significantly deviate from customary freight
prices for similar products, Company will consider (but it is not obligated to
agree to) pricing such Promotional Product outside of the freight prices for
non-promotional Products.

(C) Primary Approved Provider Changes. In the event Products move from one
primary Approved Provider to another as directed by Company, the Average Usage
for those Products on that Lane will be recalculated immediately to support the
resulting change in the freight per case for the items in that Lane.



--------------------------------------------------------------------------------

(D) Absence of Freight Pricing. In the event that Company is missing freight
lane rates for specific Products, and the Products are not Embedded Items, then
McLane has the right to price the Products at McLane’s annual freight cost plus
customary and scheduled mark-up per case until lane rates are communicated by
Customer.



--------------------------------------------------------------------------------

Schedule 12

Insurance Requirements

WORKERS’ COMPENSATION INSURANCE - STATE STATUTORY LIMITS

EMPLOYERS LIABILITY

Minimum limits of $500,000 Per Occurrence for Bodily Injury by Accident &
Disease

COMMERCIAL GENERAL LIABILITY

Coverage must be written on an Occurrence Form policy

Minimum Limits are:

$1,000,000 per Occurrence

$2,000,000 Aggregate

Policy must be written with a Per Project/Per Location Aggregate endorsement

Primary and non-contributory clause must apply

AUTOMOBILE LIABILITY (Not applicable to Company except with respect to use of
McLane trailers pursuant to Article 4.9(e).

Combined Single Limit of $1,000,000 for BI & PD each Occurrence

Providing Liability coverage for all owned, hired, and non-owned vehicles

UMBRELLA/EXCESS LIABILITY

Minimum Limits: $5,000,000 per Occurrence & Aggregate

Additional Insureds required on General Liability policy must be included on the
umbrella/excess policy



--------------------------------------------------------------------------------

Schedule 13

Quality Assurance - SOP, Standards and Guidelines

Shelf Life Matrix: Company’s Quality Assurance department will provide a Product
Shelf Life Matrix for review by McLane. McLane will adhere to such Shelf Life
Matrix in performance of the Services.

Temperature Matrix: Company will provide its Temperature Matrix for season
weather impacted Products and McLane will adhere to such Temperature Matrix in
its performance of the Services.

Fresh poultry, dairy, produce, bread and other perishable Products that are
shelf-temperature sensitive are expected to be handled in accordance industry
standards for cold chain management. There will be no cross-dock SKUs of fresh
poultry unless agreed by the parties in writing in advance.

Fresh meat will be handled in accordance with McLane’s QA Manual, which may be
updated from time to time by McLane but at all times will contain policies for
handling and rotating fresh meat products and maintaining facilities where such
handling and rotating of fresh meat products is performed and cold chain
management and reporting. Such policies will meet or exceed any requirements
under Applicable Law.

McLane will provide a copy of its QA Manual to Company in connection with the
execution of this Agreement and will provide copies of any updates or
modifications to the QA Manual to Company in advance of such update or
modification taking effect.

McLane will provide a copy of its Disaster Recovery Manual to Company upon
request and in any event upon any material update or revision thereof. The
Disaster Recovery Manual includes McLane’s emergency power plan for each
Facility for recovery and non-interruption of its performance of the Services
under this Agreement.

Company may request up to two mock recalls during each 12-month period during
the Term.

McLane QA and Disaster Recovery Manuals will have published date and version
date.

The requirements set forth in this schedule (Drop Trailer Cost Model) are in
addition to any requirements related to the handling, storage and transportation
of the Products under Applicable Law.



--------------------------------------------------------------------------------

Schedule 14

Drop Trailer Cost Model

 

DROP TRAILER COST

 

Customer Information

   Restaurant/Event Address:

Customer Name

   Street

Customer #

   City

Drop Date

   State

Retrieval Date

   Zip Code

 

Total Miles

   *      Rental Days    *

Total Driver Hours

   *      Reefer Hours    *

Tractor MPG

   *      Reefer Fuel Gallons    *

Tractor Fuel Gallons

   *        

Driver Cost (per hour)

   *      Total Driver Cost    *

Reefer Fuel Cost (per gallon)

   *      Total Reefer Fuel Cost    *

Trailer Rental (per day)

   *      Total Trailer Rental Cost    *

Trailer Maint (per mile)

   *      Total Trailer Maintenance Cost    *

Reefer Maint (per TK hour)

   *      Total Reefer Maintenance Cost    *

Tractor Maint (per mile)

   *      Total Tractor Maintenance Cost    *

Tractor Fuel Cost (per gallon)

   *      Total Tractor Fuel Cost    *           

 

        Total Cost    *           

 

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.



--------------------------------------------------------------------------------

Terms of Use:

 

  •   Fees associated with Company’s use of McLane’s trailers for additional
storage or Special Events are subject to change upon written advance notice to
Company in the event of changes in any of the above parameters.

 

  •   Company is responsible for fueling of reefer at all times while trailer is
in its custody and all costs associated therewith. McLane will provide Company
with refueling service provider’s contact information.

 

  •   Company will make regular temperature checks to ensure the trailer is
operating properly and determine if the trailer requires fuel. If Company
determines that either the trailer is not operating properly (e.g. not holding
temperature), Company will contact the Customer Service Manager at the telephone
number and email address provided by McLane.

 

  •   Upon McLane’s or its designee’s delivery of the trailer to Company, the
parties will jointly conduct a visual inspection of the trailer and document the
result of such inspection. Upon retrieval of the trailer by McLane from Company,
the parties will conduct a visual inspection of the trailer and document the
results of the inspection.

 

  •   Company assumes all risk of partial or complete loss, theft or damage to
the trailer while it is in the possession and custody of Company regardless of
the cause of such loss, theft or damage. If the trailer has a failure of any
type that results in damage or loss to the Products stored inside the trailer
that is not due to McLane’s gross negligence or intentional misconduct in
failing to timely respond to Company’s report to the Customer Service Manager of
an operational malfunction, or due to any other gross negligence or willful
misconduct of McLane, then Company will not hold McLane liable for its loss of
Products or other damages associated with such trailer failure.



--------------------------------------------------------------------------------

Schedule 15

McLane Receiving and Process Times

An appointment is required in all cases. Approved Provider may schedule
appointments with McLane’s Facilities via email or telephone at the contact
information below. Pallet exchange is provided at each Facility upon the
carrier’s request.

 

   Atlanta    Charlotte    Manassas Address    3500 South Corporate Pkwy.


Forest Park, GA 30297

   55 O’Dell School Road


Concord, NC 28025

   7501 Century Drive


Manassas, VA 20109

Appointment Contact    chappointments@mclanefs.com
or 704-720-7126    atlinboundappointments@mclaneco.com   
mclanemanassasappts@mclanefs.com Appointment Windows    Mon-Fri, 1:00 am – 9:30
am    LTL: Mon-Fri 8:00 am – 10:00 am

 

All others: Mon-Sat 12:00 am – 6:00 am

   Mon-Fri, 4:00 am – 11:30 am Unloading    Closed dock. Must use
McLane-approved resources, subject to fees on Schedule 2 (McLane Accessorial
Fees).



--------------------------------------------------------------------------------

Schedule 16

Internal Transfers

In order to accommodate certain Facilities servicing a number of Restaurants
insufficient to support maintaining in inventory the required volume of each
Product, McLane will offer Redistribution Services so that such Products may be
shipped from its other Facilities upon mutual agreement of the parties.

The intent of the Redistribution Services is to provide value added services
using McLane technology and resources to accomplish the lowest McLane Product
Cost into each approved Facility and maximize McLane’s efficiencies.

An example of the Redistribution Services process is using the Charlotte
Facility to deliver Products to the other Facilities for Products quantities
insufficient for Full Truckload directly from the Approved Provider. The
objective of the Redistribution Services is to achieve a cost reduction below
the fees charged for shipping the same Products directly from the Approved
Provider to each McLane Facility.

McLane estimates that the Redistribution Services could result in 4-5 loads per
week (both dry and temperature controlled). The cost to Company is solely a
pass-through cost of a competitive Transfer Fee and the Handling Fee as set
forth below.

The applicable fee per case for any Products designated for the Redistribution
Services (“Program Fee”) include: (1) handling fee of * per case of Products
(“Handling Fee”); and (b) transfer fee equal to * (“Transfer Fee”). The Program
Fee will be included in McLane’s Product Cost. McLane will be entitled to adjust
the Transfer Fee on each anniversary of the Effective Date in accordance with
the latest annual change, if any, in CPI-U.

 

 

*

 

* CONFIDENTIAL TREATMENT REQUESTED. CONFIDENTIAL PORTION HAS BEEN FILED
SEPARATELY WITH THE SECURITIES AND EXCHANGE COMMISSION.